


Exhibit 10.26

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

ASSET PURCHASE AGREEMENT

 

BY AND AMONG

 

VIVUS, INC.

 

As Seller

 

MEDA AB

 

As Buyer

 

AND

 

With respect to Sections 2.1, 2.7(b), 2.15, 3.1(b), 3.2, 3.3, 3.10, 3.16 and
7.2, only

 

VIVUS REAL ESTATE, LLC

 

Dated as of October 1, 2010

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I DEFINITIONS

1

 

 

ARTICLE II THE TRANSACTION

13

 

 

2.1

The Transaction

13

2.2

Business Assets

13

2.3

Excluded Assets

14

2.4

Assumed Liabilities

15

2.5

Excluded Liabilities

17

2.6

The Closing

18

2.7

Deliveries by Seller Parties

18

2.8

Deliveries by Buyer to Seller

20

2.9

Product Identification

20

2.10

Allocation of Purchase Price

21

2.11

Further Assurances

21

2.12

Non-Assignable Assets

21

2.13

Bulk Sales Law

23

2.14

Transfer Taxes

23

2.15

Intercompany Accounts

23

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER

23

 

 

3.1

Organization, Qualification and Power

24

3.2

Authorization of Transaction

24

3.3

Noncontravention

24

3.4

Statement of Assets; Financials

25

3.5

Title to Assets

25

3.6

Inventory

25

3.7

Absence of Changes

26

3.8

Condition of Tangible Assets

27

3.9

Sufficiency of Assets

27

3.10

Property

27

3.11

Intellectual Property

28

3.12

Contracts

29

3.13

Litigation

31

3.14

Taxes

31

3.15

Employee and Labor Matters

32

3.16

Environmental Matters

33

3.17

Compliance with Laws

37

3.18

Customers and Suppliers

37

3.19

Permits

37

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

3.20

Brokers’ Fees

38

3.21

No Other Representations or Warranties

38

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

3.22

Transactions with Affiliates; Intercompany Arrangements

38

3.23

Business Products; Defects; Liabilities

38

3.24

Regulatory Matters

39

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BUYER

41

 

 

4.1

Organization and Corporate Power

41

4.2

Authorization of Transaction

41

4.3

Noncontravention

42

4.4

Brokers’ Fees

42

4.5

Legal Proceedings

42

4.6

Investigation by Buyer

42

4.7

Financing

42

 

 

 

ARTICLE V COVENANTS

43

 

 

5.1

Closing Efforts

43

5.2

Regulatory Matters

43

5.3

Operation of Business

43

5.4

Access to Information

45

5.5

Tax Matters

46

5.6

Confidentiality

46

5.7

Employees

47

5.8

Use of Seller’s Name

48

5.9

Pre-Closing Sales

49

5.10

Real Estate Closing Costs

50

5.11

Notice of Certain Events

50

5.12

Exclusive License of Certain Assets

50

5.13

Non-Competition

50

5.14

No Solicitation

51

5.15

Government Pricing Reporting

51

 

 

 

ARTICLE VI CONDITIONS TO CONSUMMATION OF TRANSACTION

52

 

 

6.1

Conditions to Buyer’s and Seller’s Obligations

52

6.2

Conditions to Obligations of Buyer

52

6.3

Conditions to Obligations of Seller

53

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

ARTICLE VII SURVIVAL AND INDEMNIFICATION

53

 

 

 

7.1

Survival

53

7.2

Indemnification

54

7.3

Limitations

54

7.4

Procedures for Indemnification

55

7.5

Third Party Claims

56

7.6

Exclusive Remedy

57

7.7

Asset Acquisition Statement

57

7.8

Binding Arbitration

57

 

 

 

ARTICLE VIII TERMINATION

58

 

 

 

8.1

Termination of Agreement

58

8.2

Effect of Termination

59

 

 

 

ARTICLE IX MISCELLANEOUS

59

 

 

 

9.1

Press Releases and Announcements

59

9.2

No Third Party Beneficiaries

59

9.3

Entire Agreement

59

9.4

Succession and Assignment

59

9.5

Counterparts

60

9.6

Headings

60

9.7

Notices

60

9.8

Governing Law

61

9.9

Exclusive Jurisdiction

61

9.10

Dispute Resolution

61

9.11

Amendments and Waivers

61

9.12

Severability

61

9.13

Construction

62

9.14

WAIVER OF JURY TRIAL

62

9.15

Expenses

62

9.16

Specific Performance

62

 

EXHIBITS

 

Exhibit A                                     Form of Transition Services
Agreement

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

Exhibit B

Form of Bill of Sale, Assignment and Assumption Agreement

Exhibit C

Form of Warranty Deed

Exhibit D

Form of Legal Opinion

 

 

SCHEDULES

 

 

 

Schedule 1.10

Business Contracts

Schedule 1.20

Business Products

Schedule 1.46

Excluded Intellectual Property

Schedule 1.61

Knowledge of Seller

Schedule 1.64

Leases

Schedule 1.69

Management Employee

Schedule 1.70

Management Retention Agreements

Schedule 1.78

Non-Assignable Agreements

Schedule 1.87

Permitted Encumbrances

Schedule 1.93

Principal Equipment

Schedule 1.100

Receivables

Schedule 2.2(k)

Exception to Business Assets

Schedule 2.2(p)

Other Assets

Schedule 2.3(j)

Excluded Assets

Schedule 2.4(i)

Assumed Liabilities

Schedule 2.7(h)

Encumbrances

Schedule 5.3

Operation of Business

Schedule 5.3(a)

Business Employees

Schedule 5.7(a)

Certain Business Employees

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

iv

--------------------------------------------------------------------------------


 

STRICTLY CONFIDENTIAL

 

ASSET PURCHASE AGREEMENT

 

ASSET PURCHASE AGREEMENT (this “Agreement”) entered into as of October 1, 2010
by and among MEDA AB, a corporation organized under the laws of Sweden (the
“Buyer”), VIVUS, Inc., a corporation organized under the laws of the State of
Delaware (“Seller”), and, with respect to Sections 2.1, 2.7(b), 2.15, 3.1(b),
3.2, 3.3, 3.10, 3.16 and 7.2 only, Vivus Real Estate, LLC, a New Jersey limited
liability company (“Vivus Real Estate”, and collectively with Seller, the
“Seller Parties”).  Buyer, Seller and Vivus Real Estate are referred to
individually as a “Party” and collectively herein as the “Parties.”

 

RECITALS

 

A.            Seller is, among other things, engaged in the business of
manufacturing, developing, marketing, distributing and selling MUSE®, its
approved drug for the treatment of Erectile Dysfunction, or ED, together with
applicators and other components developed by Seller for use specifically in
connection therewith (such business and operations as presently conducted by
Seller being referred to herein as the “Business”).

 

B.            The Business is comprised of certain assets and liabilities
currently owned or used by Seller.

 

C.            Seller desires to sell, transfer and assign to Buyer, and Buyer
desires to purchase from Seller, the Business Assets, and Buyer is willing to
assume, the Assumed Liabilities, in each case as more fully described and upon
the terms and subject to the conditions set forth herein.

 

D.            In connection with the transactions contemplated by this
Agreement, Seller and Buyer shall enter into a Transition Services Agreement in
the form attached hereto as Exhibit A (the “Transition Services Agreement”).

 

NOW, THEREFORE, in consideration of the representations, warranties and
covenants herein contained, the Parties agree as follows:

 

ARTICLE I
DEFINITIONS

 

1.1          For purposes of this Agreement, the following terms have the
meanings specified or referred to in this Article I.

 

1.2          “affiliate” of any Person means any Person that controls, is
controlled by, or is under common control with such Person.  As used herein, the
term “control” (including the terms “controlling”, “controlled by” and “under
common control with”) means the possession, directly

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------

 

or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through ownership of voting securities or
other interests, by contract or otherwise.

 

1.3          “Accrued Liabilities” means all amounts payable to trade creditors
not included in Payables and all other current liabilities (including warranty
liabilities) to the extent primarily relating to or arising from the conduct or
operations of the Business in the Ordinary Course of Business, in each case to
the extent such amounts payable and other current liabilities remain outstanding
as of the Closing.

 

1.4          “Agreement” shall have the meaning ascribed to such term in the
Preamble.

 

1.5          “Ancillary Agreements” means the Transition Services Agreement, the
Bill of Sale, Assignment and Assumption Agreement and the Warranty Deed.

 

1.6          “Asset Acquisition Statement” shall have the meaning ascribed to
such term in Section 2.10.

 

1.7          “Assumed Liabilities” shall have the meaning ascribed to such term
in Section 2.4.

 

1.8          “Business” shall have the meaning ascribed to such term in
paragraph A of the Recitals.  For clarity, Business shall not include
development, manufacture, marketing, selling and distribution activities related
to product and technology not specific to the Business Products.

 

1.9          “Business Assets” shall have the meaning ascribed to such term in
Section 2.2.

 

1.10        “Business Contracts” means all contracts, agreements, leases,
subleases, supply contracts, purchase orders, sales orders and other instruments
primarily used or held for use in the operation or conduct of the Business and
to which Seller is a party or by which the Business Assets are otherwise bound,
including those contracts listed on Schedule 1.10, the Leases and the Business
License Agreements.

 

1.11        “business day” means a day that is not a Saturday, a Sunday or a
statutory or civic holiday in the State of California or Stockholm, Sweden or
any other day on which banking institutions are not required to be open in the
State of California or Stockholm, Sweden.

 

1.12        “Business Disclosure Schedule” shall have the meaning ascribed to
such term in Article III.

 

1.13        “Business Employees” shall have the meaning ascribed to such term in
Section 5.3(a).

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

2

--------------------------------------------------------------------------------


 

1.14        “Business Income Statements” shall have the meaning ascribed to such
term in Section 3.4(b).

 

1.15        “Business Intellectual Property” shall have the meaning ascribed to
such term in Section 3.11(a).

 

1.16        “Business Know-How” means (a) all confidential or proprietary
technical and business information contained in the Books and Records or
otherwise transferred to Buyer pursuant to the Transition Services Agreement,
and (b) all Know-How and other Trade Secrets used to manufacture, formulate,
test, package, store, stabilize, market, distribute or sell the Business
Products as of the Closing Date or required as of the Closing Date to comply
with all applicable regulatory requirements in connection therewith.

 

1.17        “Business License Agreements” means all agreements to which Seller
is a party and under which Seller obtains the right to use any Business
Intellectual Property from a third party.

 

1.18        “Business-Owned Intellectual Property” means the Business
Intellectual Property owned by Seller and primarily used or held for use in the
operation or conduct of the Business.

 

1.19        “Business Plans” shall have the meaning ascribed to such term in
Section 3.15(d).

 

1.20        “Business Products” means MUSE®, Seller’s FDA-approved
pharmaceutical product consisting of the active ingredient alprostadil for the
treatment of Erectile Dysfunction, and any variations and formulations of MUSE®
made by Seller that contain alprostadil existing as of the Closing Date, and any
applicators or other components developed by Seller for use specifically in
connection therewith, including those set forth on Schedule 1.20.

 

1.21        “Business Records” means copies of all books, records, ledgers and
files or other similar information of Seller exclusively used or held for use in
the operation or conduct of the Business, including price lists, customer lists,
vendor lists, mailing lists, warranty information, catalogs, records of
operation, standard forms of documents, manuals of operations or business
procedures, research materials and product testing reports required by any
Governmental Entity, but excluding any such items to the extent any applicable
Law prohibits their transfer.

 

1.22        “Buyer” shall have the meaning ascribed to such term in the
Preamble.

 

1.23        “Buyer Certificate” shall have the meaning ascribed to such term in
Section 6.3(c).

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

3

--------------------------------------------------------------------------------


 

1.24        “Buyer Closing Deliverables” shall have the meaning ascribed to such
term in Section 2.8.

 

1.25        “Buyer Material Adverse Effect” shall have the meaning ascribed to
such term in Section 4.3.

 

1.26        “Buyer Tax Returns” shall have the meaning ascribed to such term in
Section 5.5(a).

 

1.27        “CERCLA” means the Comprehensive Environmental Response,
Compensation, and Liability Act, as amended, 42 U.S.C. §§ 9601 et seq.

 

1.28        “Claim” shall have the meaning ascribed to such term in
Section 7.3(a).

 

1.29        “Closing” shall have the meaning ascribed to such term in
Section 2.6.

 

1.30        “Closing Date” shall have the meaning ascribed to such term in
Section 2.6.

 

1.31        “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended and as codified in Section 4980B of the Code and Section 601
et. seq. of ERISA.

 

1.32        “Code” means the Internal Revenue Code of 1986, as amended.

 

1.33        “Competing Product” means trans-urethral erectile dysfunction drugs.

 

1.34        “Confidentiality Agreement” shall have the meaning ascribed to such
term in Section 5.6.

 

1.35        “Control” means, with respect to any definition relating to any
material, document, item of information, data or Intellectual Property, the
possession (whether by ownership or license, other than a license granted
pursuant to this Agreement) by a Party or its affiliates of the ability to grant
to the other Party access to use, ownership, a license or a sublicense as
provided herein under such material, document, item of information, data or
Intellectual Property without violating the terms of, or requiring any payment
(whether or not then due and payable) under, any agreement or other arrangement
with any third party as of the time such Party would first be required hereunder
to grant the other Party such access to use, ownership, license or sublicense.

 

1.36        “Disputed Claim” shall have the meaning ascribed to such term in
Section 9.10.

 

1.37        “Encumbrance” means any lien, encumbrance, mortgage, pledge, option,
license, collateral assignment, security interest, easement or other restriction
of any kind affecting the Business Assets, other than Permitted Encumbrances.

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

4

--------------------------------------------------------------------------------


 

1.38        “End Date” shall have the meaning ascribed to such term in
Section 7.1.

 

1.39        “Environmental Claim” shall have the meaning ascribed to such term
in Section 3.16(d).

 

1.40        “Environmental Encumbrance” shall have the meaning ascribed to such
term in Section 3.16(d).

 

1.41        “Environmental Law” shall have the meaning ascribed to such term in
Section 3.16(d).

 

1.42        “Environmental Liabilities” means all obligations and liabilities,
whether known or unknown, absolute or contingent, current or potential, past,
present or future, imposed by, under or pursuant to Environmental Laws,
including all obligations and liabilities related to Remedial Actions, and all
fees, disbursements and expenses of counsel, experts, personnel and consultants
based on, arising out of or otherwise in respect of: (i) the ownership or
operation of the Business, the Business Assets, the Owned Real Property or the
properties subject to the Leases, or any other real properties, assets,
equipment or facilities included within the Business Assets, by Seller or any of
its predecessors or Affiliates; (ii) the environmental conditions existing on
the Closing Date on, under, above or about any Owned Real Property or properties
subject to the Leases or any other real properties, assets, equipment or
facilities included in the Business Assets; and (iii) expenditures necessary to
cause any Owned Real Property or properties subject to the Leases or any other
real properties, assets, equipment or facilities included in the Business
Assets, to be in compliance with any and all requirements of Environmental Laws
as of the Closing Date.

 

1.43        “ERISA” shall have the meaning ascribed to such term in
Section 3.15(d).

 

1.44        “ERISA Affiliate” shall have the meaning ascribed to such term in
Section 3.15(d).

 

1.45        “Excluded Assets” shall have the meaning ascribed to such term in
Section 2.3.

 

1.46        “Excluded Intellectual Property” means the Intellectual Property
listed on Schedule 1.46 and the Seller Marks.

 

1.47        “Excluded Liabilities” shall have the meaning ascribed to such term
in Section 2.5.

 

1.48        “FDA” means the United States Food and Drug Administration, or any
successor agency.

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

5

--------------------------------------------------------------------------------


 

1.49        “Fixtures and Supplies” means all furniture, furnishings and other
tangible personal property (including desks, tables, chairs, file cabinets and
other storage devices and office supplies) owned by Seller and either
(a) located at the Premises or (b) primarily used or held for use in the
operation or conduct of the Business, unless such property is identified on
Schedule 2.3(j).

 

1.50        “Fundamental Representations” shall have the meaning ascribed to
such term in Section 7.3(a).

 

1.51        “GAAP” means generally accepted accounting principles in the United
States.

 

1.52        “Governmental Entity” shall have the meaning ascribed to such term
in Section 3.3.

 

1.53        “Health Authority” means the FDA and any other Governmental Entity
in a country where a Business Product is manufactured, used, tested or sold that
is responsible for granting licenses or approvals permitting or otherwise
regulating the clinical testing, manufacture, pricing or sale of such Business
Product in such country.

 

1.54        “Indemnified Party” shall have the meaning ascribed to such term in
Section 7.2(a).

 

1.55        “Indemnifying Party” shall have the meaning ascribed to such term in
Section 7.5(a).

 

1.56        “INDs” means all Investigational New Drug Applications sponsored by
Seller covering the clinical investigation of any Business Product and filed
with the FDA, or the equivalent application filed with the relevant Health
Authority in a country other than the United States.

 

1.57        “Intellectual Property” means all intellectual property rights in
any jurisdiction, whether owned or held for use under license, whether
registered or unregistered, including such rights in and to: (i) trademarks,
trade dress, service marks, certification marks, logos and trade names, and the
goodwill associated with the foregoing (collectively, “Trademarks”);
(ii) (A) patents, (B) patent applications, including all provisional and
non-provisional applications, substitutions, continuations,
continuations-in-part, divisions and renewals, and all patents granted thereon,
(C) patents-of-addition, reissues, reexaminations and extensions or restorations
by existing or future extension or restoration mechanisms, including
supplementary protection certificates or the equivalent thereof, and
(D) inventor’s certificates (collectively, “Patents”); (iii) inventions,
discoveries, improvements, developments, data, information, processes, methods,
practices, techniques, materials, results or other know-how, in any tangible or
intangible form and whether or not patentable, including specifications,
formulations, formulae, algorithms, technology, test data, including
pharmacological, biological, chemical,

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

6

--------------------------------------------------------------------------------


 

biochemical, toxicological and clinical test data, analytical and quality
control data, stability data, studies and procedures, including Product
Registration Data (collectively, “Know-How”); (iv) original writings and other
original works of authorship (collectively, “Copyrights”); (v) trade secrets,
business and technical information, non-public information and confidential
information and rights to limit the use or disclosure thereof by any Person
(collectively, “Trade Secrets”); (vi) software, including data files, source
code, object code, application programming interfaces, databases and other
software-related specifications and documentation; (vii) registered domain names
and uniform resource locators (collectively, “Domain Names”); and (viii) moral
rights; in each case, including any registrations of, applications to register,
and renewals and extensions of, any of the foregoing clauses (i) through
(viii) with or by any Governmental Entity in any jurisdiction.

 

1.58        “Interested Person” shall have the meaning ascribed to such term in
Section 3.22.

 

1.59        “Inventory” means all inventory, including raw materials, work in
process and finished products and sample products owned by Seller (whether held
by Seller or a third party and including materials in transit), to the extent
used or held for use in the operation or conduct of the Business, and any rights
of Seller to the warranties received from suppliers and any related claims,
credits, rights of recovery and setoff with respect to such Inventory.

 

1.60        “IRS” means the United States Internal Revenue Service or any
successor agency, and, to the extent relevant, the United States Department of
the Treasury.

 

1.61        “knowledge of Seller” means the actual knowledge of the individuals
listed on Schedule 1.61 hereto.

 

1.62        “Legal Proceeding” shall have the meaning ascribed to such term in
Section 3.13.

 

1.63        “Law” means any national, federal, state, provincial or local law,
statute, ordinance, rule, regulation, code, order, judgment, injunction or
decree of any Governmental Entity.

 

1.64        [Intentionally Omitted]

 

1.65        [Intentionally Omitted]

 

1.66        “Leased Equipment” means the computers, servers, machinery and
equipment and other tangible personal property leased by Seller for use in the
operation or conduct of the Business.

 

1.67        “Licensed Books and Records” means, in any medium including audio,
visual, print, magnetic or electronic, that portion of all records, data, files
and materials Controlled by Seller or its affiliates as of the Closing Date that
are not included in the Business Assets, but are

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

7

--------------------------------------------------------------------------------


 

(a) required to be maintained by Buyer under applicable Law, (b) necessary for
the manufacturing of the Business Products or the distribution by Buyer of
Business Products or (c) otherwise expressly required to be transferred pursuant
to the Transition Services Agreement.

 

1.68        “Loss” or “Losses” shall have the meaning ascribed to such term in
Section 7.2(a).

 

1.69        “Management Employee” means each Business Employee listed on
Schedule 1.69.

 

1.70        “Management Retention Agreements” means the agreements listed on
Schedule 1.70 hereto entered into between Seller and the Management Employees.

 

1.71        “Marketing Authorizations” means the approval of each NDA issued by
the FDA or relevant Health Authority.

 

1.72        “Material Adverse Effect on the Business” means any change, effect
or circumstance (such item, an “Effect”) that (a) is, or reasonably could be
expected to be, materially adverse to the Business Assets, financial condition
or results of operations of the Business; provided, however, that in no event
shall any of the following be taken into account in determining whether there
has been or will be a Material Adverse Effect on the Business:  (i) any Effect
that is the result of general market or political factors or economic factors
affecting the economy as a whole, (ii) any Effect that is the result of factors
generally affecting the industry or specific markets in which the Business
competes (which Effect in the case of each of (i) and (ii) does not
disproportionately affect Seller in any material respect), or (iii) any Effect
arising out of or resulting from actions contemplated by the Parties in
connection with this Agreement or that is attributable to the announcement or
performance of this Agreement or the transactions contemplated by this Agreement
(including a loss of customers or employees); or (b) materially impairs or
delays, or reasonably could be expected to materially impair or delay, the
ability of Seller to consummate the transactions contemplated by this Agreement
or to perform its obligations under this Agreement.

 

1.73        “Material Business Contract” shall have the meaning ascribed to such
term in Section 3.12(a).

 

1.74        “Material of Environmental Concern” shall have the meaning ascribed
to such term in Section 3.16(d).

 

1.75        “Milestone Payment” shall have the meaning ascribed to such term in
Section 2.1(b).

 

1.76        “NDAs” means all New Drug Applications, all amendments and
supplements thereto, and all additional documentation required to be filed with
the FDA for approval to

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

8

--------------------------------------------------------------------------------


 

commence commercial sale of a Business Product in the United States, or the
equivalent application filed with the relevant Health Authority in a country
other than the United States.

 

1.77        “NJDEP” shall have the meaning ascribed to such term in
Section 2.7(k).

 

1.78        “NJDEP Required Consent” shall have the meaning ascribed to such
term in Section 2.7(k).

 

1.79        “Non-Assignable Agreements” means the agreements listed on Schedule
1.79 and each Business Contract that is not permitted to be assigned by its
terms, for which written consent of the counter party to such Business Contract
permitting assignment to Buyer has not been obtained.

 

1.80        “Non-Assignable Assets” shall have the meaning ascribed to such term
in Section 2.12(a).

 

1.81        “Notice of Claim” shall have the meaning ascribed to such term in
Section 7.4(a).

 

1.82        “Objection” shall have the meaning ascribed to such term in
Section 7.4(a).

 

1.83        “Ordinary Course of Business” means the ordinary course of the
Business as conducted by Seller, consistent with past practice.

 

1.84        “Owned Real Property” shall have the meaning ascribed to such term
in Section 3.10(a).

 

1.85        “Party” and “Parties” shall have the meanings ascribed to such terms
in the Preamble.

 

1.86        “Payables” means all accounts payable to trade creditors to the
extent primarily relating to or arising from the conduct or operations of the
Business that are incurred in the Ordinary Course of Business, in each case to
the extent such Payables remain unpaid as of the Closing.

 

1.87        “Permitted Encumbrances” means any (i) lien for Taxes attributable
to the Business or the Business Assets, assessments and other governmental
charges or of landlords, liens of carriers, warehouseman, mechanics and material
men incurred in the Ordinary Course of Business, in each case for sums not yet
due and payable or due but not delinquent or being contested in good faith by
appropriate proceedings, (ii) liens incurred or deposits made in the Ordinary
Course of Business in connection with workers’ compensation, unemployment
insurance and other types of social security or to secure the performance of
tenders, statutory obligations, surety and appeal bonds, bids, leases,
government contracts, performance and return of money bonds and similar
obligations, (iii) purchase money liens to the extent the underlying

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

9

--------------------------------------------------------------------------------


 

obligation is an Assumed Liability, (iv) non-exclusive licenses granted by
Seller in connection with sales of products of the Business in the Ordinary
Course of Business, (v) any zoning or similar restrictions imposed by Law
against the Owned Real Property, and (vi) any Encumbrance set forth on Schedule
1.87.

 

1.88        “Permits” shall have the meaning ascribed to such term in
Section 3.19.

 

1.89        “Person” means any individual, corporation, partnership, firm,
association, joint venture, joint stock company, trust, unincorporated
organization or other entity, including any Governmental Entity.

 

1.90        “Post-Closing Period” means any taxable period or portion of a
period that begins after the Closing Date.

 

1.91        “Pre-Closing Period” means any taxable period or portion of a period
that begins on or before the Closing Date and ends on the Closing Date.

 

1.92        “Premises” means the facilities located at 735 Airport Road and 745
Airport Road in Lakewood, New Jersey.

 

1.93        “Principal Equipment” means the motor vehicles, trailers and capital
equipment set forth on Schedule 1.93 and all other computers, servers, machinery
and equipment (including any related spare parts, dies, molds, tools, and
tooling held by Seller or any third party) and other similar items owned by
Seller that are used or held for use for the operation or conduct of the
Business.

 

1.94        “Product Registration Data” means (i) all regulatory files relating
to the registration of the Business Products in Seller’s possession or control,
including any licenses, minutes of meetings and telephone conferences with any
Governmental Entity, validation data, data from and documentation related to
preclinical and clinical studies and tests of the Business Products, including
original data, case report forms, study files relating to the aforementioned
studies and tests, and all audit reports of clinical studies, plus all
applications (and amendments thereto) for regulatory approvals, annual reports
and safety reports associated therewith, drug master files, trial master files
and all written correspondence with Governmental Entities regarding the
marketing status of the Business Products; and (ii) all records maintained under
cGMPs or other record keeping or reporting requirements of Governmental
Entities, including all written correspondence and communications with
Governmental Entities regarding the manufacture of the Business Products,
adverse event files, complaint files and manufacturing records.

 

1.95        “Promotional Material” means all current and, to the extent
reasonably available, historical sales and promotional material and literature
used or held for use in the operation of the Business, including samples,
premium and promotional items, pamphlets and brochures,

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

10

--------------------------------------------------------------------------------


 

historical and current television, radio, internet and other media advertising,
historical and current print advertising and the artwork relating to such sales
and promotional literature.

 

1.96        “Property” means the Owned Real Property and the Premises.

 

1.97        “Purchase Price” shall have the meaning ascribed to such term in
Section 2.1(a).

 

1.98        “Qualified Loss” shall have the meaning ascribed to such term in
Section 7.3(a).

 

1.99        “RCRA” means the Resource Conservation and Recovery Act, as amended,
42 U.S.C. §§ 6901 et seq.

 

1.100      “Receivables” means all trade accounts receivable and other rights to
payment from customers of Seller to the extent primarily relating to or from the
conduct or operations of the Business occurring on or before July 31, 2010 and
that are reflected on Schedule 1.100 and those other accounts receivable arising
on or before the Closing Date, in each case, in respect of goods shipped or
products sold or services rendered on behalf of the Business, and any claim,
remedy or other right related thereto.

 

1.101      “Regulatory Filings” means (i) the Marketing Authorizations, and
(ii) all INDs.

 

1.102      “Release” shall have the meaning ascribed to such term in
Section 3.16(d).

 

1.103      “Remedial Action” means all actions required to (i) clean up, remove,
treat or in any other way remediate any Material of Environmental Concern;
(ii) prevent the Release of any Material of Environmental Concern so that it
does not migrate or endanger or threaten to endanger public health or welfare or
the environment; or (iii) perform studies, investigations, assessments and
monitoring related to any such Material of Environmental Concern.

 

1.104      “Required Consents” shall have the meaning ascribed to such term in
Section 3.3.

 

1.105      “Rules” shall have the meaning ascribed to such term in Section 7.8.

 

1.106      “SEC” means the United States Securities and Exchange Commission.

 

1.107      “Seller” shall have the meaning ascribed to such term in the
Preamble.

 

1.108      “Seller Certificate” shall have the meaning ascribed to such term in
Section 6.2(c).

 

1.109      “Seller Closing Deliverables” shall have the meaning ascribed to such
term in Section 2.7.

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

11

--------------------------------------------------------------------------------

 

1.110                 “Seller Logos” shall have the meaning ascribed to such
term in Section 5.8.

 

1.111                 “Seller Marks” shall have the meaning ascribed to such
term in Section 5.8.

 

1.112                 “Seller Parties” shall have the meaning ascribed to such
term in the Preamble.

 

1.113                 “Seller Tax Returns” shall have the meaning ascribed to
such term in Section 5.5(a).

 

1.114                 “Seller Trade Names” shall have the meaning ascribed to
such term in Section 5.8.

 

1.115                 “Statement of Assets” shall have the meaning ascribed to
such term in Section 3.4(a).

 

1.116                 “Statement of Assets Date” shall have the meaning ascribed
to such term in Section 3.4(a).

 

1.117                 “Substantially Equivalent Employment” shall have the
meaning ascribed to such term in Section 5.7(b).

 

1.118                 “Tax Returns” means all reports, returns, declarations,
statements or other information supplied to a taxing authority in connection
with Taxes.

 

1.119                 “Taxes” means all taxes, including income, gross receipts,
ad valorem, value-added, excise, real property, personal property, sales, use,
transfer, withholding, employment, unemployment, insurance, social security,
business license, business organization, environmental, workers compensation,
profits, license, lease, service, service use, severance, stamp, occupation,
windfall profits, customs, duties, franchise and other taxes imposed by the
United States of America or any state, local or foreign government, or any
agency thereof, or other political subdivision of the United States or any such
government, and any interest, penalties, assessments or additions to tax
resulting from, attributable to or incurred in connection with any tax or any
contest or dispute thereof, and including any liability for the Taxes of another
Person.

 

1.120                 “Termination Date” shall have the meaning ascribed to such
term in Section 8.1(c).

 

1.121                 “Third-Party Claim” shall have the meaning ascribed to
such term in Section 8.1(c).

 

1.122                 “Transaction Materials” shall have the meaning ascribed to
such term in Section 5.6.

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

12

--------------------------------------------------------------------------------


 

1.123                 “Transferred Employee” shall have the meaning ascribed to
such term in Section 5.7(a).

 

1.124                 “Transition Services Agreement” shall have the meaning
ascribed to such term in paragraph D of the Recitals.

 

1.125                 “Vivus Real Estate” shall have the meaning ascribed to
such term in the Preamble.

 

1.126                 “Warranty Deed” means that Bargain and Sale Deed with
covenants against Grantor’s acts for the Owned Real Property substantially in
the form of Exhibit C hereto.

 

ARTICLE II
THE TRANSACTION

 

2.1                               The Transaction.  On the Closing Date and
effective as of the Closing, upon the terms and subject to the conditions of
this Agreement, (a) Vivus Real Estate shall sell, convey, assign, transfer and
deliver to Buyer, and Buyer shall purchase from Vivus Real Estate, all of Vivus
Real Estate’s right, title and interest in and to the Owned Real Estate, and
(b) Seller shall sell, convey, assign, transfer and deliver to Buyer, and Buyer
shall purchase from Seller, all of Seller’s right, title and interest in and to
the other Business Assets, in exchange for:

 

(a)         a payment at the Closing to an account designated by Seller in the
amount of USD $22,000,000 (the “Purchase Price”);

 

(b)         a payment to an account designated by Seller in the amount of
$1,500,000, promptly following the achievement of Buyer, or Buyer’s affiliates,
assigns or licensees, of gross sales of Business Products and any Competing
Products based in whole or in part on the Business Intellectual Property
totaling $50,000,000 or more in any one (1) calendar year during any of the
three (3) full calendar years immediately following the date of this Agreement
(the “Milestone Payment”); and

 

(c)          the assumption by Buyer of the Assumed Liabilities.

 

2.2                               Business Assets.  For purposes of this
Agreement, the term “Business Assets” means all of the assets, properties and
rights set forth or described in paragraphs (a) through (p) below (except in
each case for the Excluded Assets):

 

(a)         the Owned Real Property and the Premises;

 

(b)         the Principal Equipment and rights to the Leased Equipment;

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

13

--------------------------------------------------------------------------------


 

(c)          the Fixtures and Supplies;

 

(d)         the Inventory;

 

(e)          the Business-Owned Intellectual Property;

 

(f)           the Business Contracts;

 

(g)          the Business Records;

 

(h)         the Permits;

 

(i)             all rights, claims and causes of action, whether or not known as
of the Closing, against third parties primarily relating to the Business Assets
or the operation of the Business;

 

(j)            all rights of indemnity, warranty rights, guarantees, rights of
contribution, rights to refunds and other rights of recovery primarily relating
to the Business Assets or the operation of the Business, unless any such rights
accrued prior to the Closing;

 

(k)         except as set forth on Schedule 2.2(k), all of the prepaid expenses
and deposits used or held by the Seller for use in connection with the Business,
any of the Business Assets or any Assumed Liability, including prepaid ad
valorem taxes, leases and rentals;

 

(l)             all claims to insurance proceeds or other rights of Seller
against third parties relating from casualty or loss relating to the Business
Assets suffered between the date of this Agreement and the Closing Date, or, to
the extent not so assignable, all proceeds received from insurers or third
parties in respect of such claims;

 

(m)     the Promotional Material;

 

(n)         all goodwill associated with the Business Assets;

 

(o)         all other assets, properties, interests and rights primarily used or
held for use in the conduct or operation of the Business; and

 

(p)         those assets not primarily relating to the operation of the Business
set forth on Schedule 2.2(p).

 

2.3                               Excluded Assets.  Notwithstanding anything in
Section 2.2 to the contrary, it is hereby expressly acknowledged and agreed that
the Business Assets shall not include, and Seller is not selling, conveying,
assigning, transferring or delivering to Buyer, and Buyer is not purchasing,
acquiring or accepting from Seller, any of the rights, properties or assets set
forth or

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

14

--------------------------------------------------------------------------------


 

described in paragraphs (a) through (j) below (the rights, properties and assets
expressly excluded by this Section 2.3 from the Business Assets being referred
to herein as the “Excluded Assets”):

 

(a)         all Receivables;

 

(b)         all cash, cash equivalents, intercompany receivables owed to Seller,
bank deposits or similar cash items of Seller whether or not arising from the
conduct of the Business (including the Receivables);

 

(c)          all rights to and under insurance policies of Seller, including
rights of proceeds thereunder relating to claims from casualty or loss relating
to the Business Assets suffered prior to the date of this Agreement;

 

(d)         (i) confidential personnel records pertaining to any Business
Employee; (ii) all records prepared in connection with the sale of the Business
Assets; (iii) other books and records that Seller is required by Law to retain;
provided, however, that Buyer shall have the right to make copies of any
portions of such retained books and records that relate to the Business or any
of the Business Assets (subject to clause (i)); and (iv) any information
management system of Seller other than those primarily used or held for use in
the operation or conduct of the Business and residing on computer hardware
included as a Business Asset;

 

(e)          any claim, right or interest of Seller in or to any refund, rebate,
abatement or other recovery for Taxes and other monies paid by Seller
attributable to the Business, together with any interest due thereon or penalty
rebate arising therefrom, the basis of which arises or accrues in any
Pre-Closing Period;

 

(f)           rights to and under the Non-Assignable Assets, including the
Non-Assignable Agreements, subject to Section 2.12 below;

 

(g)          the Excluded Intellectual Property;

 

(h)         all rights, claims or causes of action of Seller arising under this
Agreement and the Ancillary Agreements;

 

(i)             all other assets, properties, interests and rights of Seller not
primarily used or held for use in the conduct or operation of the Business and
not specifically identified as a Business Asset; and

 

(j)            all rights and interests to and under the assets set forth on
Schedule 2.3(j).

 

2.4                               Assumed Liabilities.  On the Closing Date,
Buyer shall execute and deliver to Seller the Bill of Sale, Assignment and
Assumption Agreement, pursuant to which Buyer shall

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

15

--------------------------------------------------------------------------------


 

accept, assume and agree to pay, perform or otherwise discharge, when due the
liabilities and obligations of Seller pursuant to and under the Assumed
Liabilities.  For purposes of this Agreement, the term “Assumed Liabilities”
means all liabilities and obligations set forth or described in
paragraphs (a) through (i) below:

 

(a)         all liabilities and obligations with respect to Transferred
Employees, in each case, only to the extent arising or accruing following the
Closing Date, including without limitation all liabilities and obligations
arising or accruing following the Closing Date under bonus, commission or other
compensation plans of Buyer, and excluding liabilities and obligations arising
under the Management Retention Agreements as set forth in Section 2.5(d);

 

(b)         all liabilities and obligations with respect to the resignation or
termination of any Business Employees before or after the Closing Date arising
under the WARN Act, Millville Dallas Airmotive Plant Job Loss Notification Act,
or any state or local statute of similar effect as a result of (i) Buyer’s
conduct, (ii) Buyer’s communications with any Business Employees regarding this
transaction, employment, or terms of employment, (iii) Seller’s communications
with any Business Employees at Buyer’s direction or as required under this
Agreement, (iv) Buyer’s failure to offer a sufficient number of Business
Employees employment to avoid liability under the WARN Act, Millville Dallas
Airmotive Plant Job Loss Notification Act, or any state or local statute of
similar effect, (v) Buyer’s failure to offer the Business Employees, to whom it
is making offers, employment under terms and conditions that are the same or
substantially equivalent to the terms and conditions of such Business Employees’
employment with Seller, so as to result in liability under the WARN Act,
Millville Dallas Airmotive Plant Job Loss Notification Act, or any state or
local statute of similar effect, or (vi) a Governmental Entity determining or
ruling that the termination of the Business Employees in connection with this
transaction resulted in liability under the WARN Act, Millville Dallas Airmotive
Plant Job Loss Notification Act, or any state or local statute of similar
effect, regardless of the quality or quantity of Buyer’s offers of employment to
such Business Employees;

 

(c)          all liabilities and obligations under the Business Contracts and
the Permits, in each case, only to the extent arising or accruing following the
Closing Date, including without limitation any liabilities and obligations under
the Marketing Authorizations during the period between the Closing Date and the
date that Buyer receives notice from the applicable Health Authority that the
transfer of each such Marketing Authorization is complete;

 

(d)         all liabilities and obligations arising out of the operation or
conduct of the Business in the Ordinary Course of Business, in each case, only
to the extent arising or accruing following the Closing Date and not
constituting Excluded Liabilities;

 

(e)          the Permitted Encumbrances;

 

(f)           all liabilities for rebates, adjustments and returns of Business
Product sold after the Closing or allocated to Buyer under Section 2.9;

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

16

--------------------------------------------------------------------------------


 

(g)          all chargebacks in respect of Business Products that are received
after the thirty (30) day period following the Closing;

 

(h)         all liabilities and obligations arising out of any claim for injury
to any Person relating to any Business Product (i) that has become a
commercially saleable finished product after the Closing or (ii) that is not a
Business Product within the meaning of Section 2.5(m) and that is sold after the
Closing; and

 

(i)             all obligations and liabilities set forth on Schedule 2.4(i).

 

2.5                               Excluded Liabilities.  Notwithstanding any
other provisions in this Agreement, Buyer shall not assume or be obligated to
pay, perform or otherwise discharge any liabilities or obligations of Seller (or
any of its affiliates), whether direct or indirect, known or unknown, absolute
or contingent, pursuant to or under the Excluded Liabilities.  For purposes of
this Agreement, the term “Excluded Liabilities” means all obligations and
liabilities of Seller and its affiliates other than the Assumed Liabilities,
including such obligations and liabilities set forth or described in
paragraphs (a) through (n) below:

 

(a)         all liabilities and obligations with respect to (i) Taxes under the
Seller Tax Returns, or (ii) any other Taxes pertaining to the Business incurred
with respect to the Pre-Closing Period.

 

(b)         all liabilities and obligations under Business Plans;

 

(c)          the accrued paid vacation leave of Transferred Employees;

 

(d)         all liabilities and obligations under the Management Retention
Agreements;

 

(e)          intercompany payables to Seller;

 

(f)           all Payables;

 

(g)          all Accrued Liabilities;

 

(h)         all obligations and liabilities of Seller not arising from or
relating to the conduct or operation of the Business in the Ordinary Course of
Business;

 

(i)             all liabilities for rebates, adjustments and returns of Business
Product sold prior to the Closing or allocated to Seller under Section 2.9;

 

(j)            all chargebacks in respect of Business Products that are received
within the thirty (30) day period following the Closing;

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

17

--------------------------------------------------------------------------------


 

(k)         all Environmental Liabilities to the extent existing, arising or
accruing, as applicable, at or prior to the Closing;

 

(l)             all liabilities and obligations to the extent relating to an
Excluded Asset;

 

(m)     all liabilities and obligations arising out of any claim for injury to
any Person relating to any Business Product (i) that is a commercially saleable
finished product prior to the Closing or (ii) sold prior to the Closing; and

 

(n)         all liabilities and obligations of the Seller (and its affiliates)
under this Agreement and the Ancillary Agreements.

 

2.6                               The Closing.  The closing of the transactions
contemplated by this Agreement (the “Closing”) shall take place at: (a) the
offices of Wilson Sonsini Goodrich & Rosati, Professional Corporation, Palo
Alto, California, on such mutually agreeable date as soon as practicable (and in
any event not later than three business days) after the satisfaction or waiver
of all conditions set forth in Article VI hereof (other than those conditions
that, by their terms, are not capable of being satisfied or waived until the
Closing) (the “Closing Date”); or (b) at such other place, time and date as
agreed in writing by Buyer and Seller.

 

2.7                               Deliveries by Seller Parties.  At the Closing,
Seller or Vivus Real Estate, as applicable, will deliver or cause to be
delivered to Buyer the following (the “Seller Closing Deliverables”):

 

(a)         a duly executed counterpart of the Transition Services Agreement in
the form attached hereto as Exhibit A;

 

(b)         copies of duly executed agreements providing for the termination of
the leases for the Owned Real Property between Seller, as lessee, and Vivus Real
Estate, as lessor, effective as of the Closing, in form and substance
satisfactory to Buyer;

 

(c)          a duly executed counterpart of the Bill of Sale, Assignment and
Assumption Agreement in the form attached hereto as Exhibit B;

 

(d)         the Seller Certificate;

 

(e)          a certificate of Seller’s non foreign status that complies with the
requirements of Section 1445 of the Code, and the Treasury Regulations
promulgated thereunder, and a standard owner’s affidavit for the benefit of
Buyer and Buyer’s title insurance company concerning tenants in possession and
labor and materials provided to the Property by Seller, updating any survey and
affirming that Seller is not a foreign person pursuant to Section 1445 of

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

18

--------------------------------------------------------------------------------


 

the Code, together with any other affidavit reasonably requested by Buyer’s
title insurance company as to facts within Seller’s knowledge;

 

(f)           the Warranty Deed in the form attached hereto as Exhibit C; an
Affidavit of Title of Vivus Real Estate in form reasonably satisfactory to
Buyer’s title insurer; an Affidavit of Consideration; such other instruments and
documents as are customarily required of a Seller in connection with the closing
of the sale of commercial real estate in the State of New Jersey;

 

(g)          a duly executed opinion of Seller’s counsel, Wilson Sonsini
Goodrich & Rosati, Professional Corporation, in the form attached hereto as
Exhibit D.

 

(h)         evidence of the release, discharge or termination of all
Encumbrances on the Business Assets, including evidence of the termination and
removal of all UCC-1 financing statements, the payoff and release of all
associated debt and payment obligations, including those set forth on Schedule
2.7(h), and the discharge of all other monetary Encumbrances, excepting only
Encumbrances appearing on Schedule 1.87;

 

(i)             copies of the Required Consents;

 

(j)            the Business Records and Promotional Materials in hard copy,
electronic format or any such other format as Seller currently retains such
records;

 

(k)         all documents, instruments and writings required to evidence
compliance with, or exclusion or exemption from the operation of, the
requirements of the New Jersey Industrial Site Recovery Act (“ISRA”) applicable
as a result of the transactions contemplated by this Agreement, in the form of:
(i) a Preliminary Assessment and Remedial Outcome Action report, issued by a
Licensed Site Remediation Professional acceptable to Seller, which does not
specify or reference any matter or area of environmental concern, does not
require or recommend any funding for any potential remediation of known or
unknown environmental conditions or concerns, and does not require or recommend
any remediation or any other or further action to be undertaken by Seller with
respect to the Business Assets, submitted to New Jersey Department of
Environmental Protection (“NJDEP”); (ii) a letter from the NJDEP approving a “de
minimis quantity exemption”; or (iii) if the Preliminary Assessment obtained by
Seller specifies or references any matter or area of environmental concern,
requires or recommends any funding for any potential remediation of known or
unknown environmental conditions or concerns, or requires or recommends any
remediation or any other or further action to be undertaken by Seller with
respect to the Business Assets, such reports, workplans and agreements as may be
reasonably acceptable to Seller and sufficient to allow the transactions
contemplated by this Agreement to proceed under ISRA and to allow any required
investigation or remediation to proceed subsequent to the Closing ((i), (ii) or
(iii) being referred to as the “NJDEP Required Consent”); and

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

19

--------------------------------------------------------------------------------


 

(l)             all other documents, instruments and writings required to be
delivered by Seller at or prior to the Closing Date pursuant to this Agreement
and the Ancillary Agreements, and, subject to Section 2.12, all other documents,
instruments, declarations, affidavits and writings reasonably requested by Buyer
that are reasonably necessary to assign, convey, transfer and deliver to Buyer,
good and valid title to the Business Assets; provided, however, that Buyer shall
be responsible for the payment of all fees for applicable recordations and
filings of documents, instruments, declarations, affidavits or other writings
necessary to effect any applicable transfers or assignments under this
Section 2.7(l).

 

2.8                               Deliveries by Buyer to Seller.  At the
Closing, Buyer will deliver or cause to be delivered to Seller the following
(the “Buyer Closing Deliverables”):

 

(a)         the Purchase Price, by wire transfer in immediately available funds
to an account designated by Seller;

 

(b)         a duly executed counterpart of the Transition Services Agreement in
the form attached hereto as Exhibit A;

 

(c)          a duly executed counterpart of the Bill of Sale, Assignment and
Assumption Agreement in the form attached hereto as Exhibit B;

 

(d)         the Buyer Certificate;

 

(e)          such instruments and documents as are customarily required of a
Buyer in connection with the closing of the purchase of commercial real estate
in the State of New Jersey; and

 

(f)           all other documents, instruments and writings required to be
delivered by Buyer at or prior to the Closing Date pursuant to this Agreement
and the Ancillary Agreements, and all other documents, instruments,
declarations, affidavits and writings reasonably requested by Seller that are
reasonably necessary for Buyer to assume the Assumed Liabilities.

 

2.9                               Product Identification.  For purposes of
determining liability under Sections 2.4(f) and 2.5(i), the Parties agree to
determine when Business Products were sold in accordance with this Section 2.9. 
The Parties shall use commercially reasonable efforts to identify the lot or
unit number of a particular Business Product and make reference to the Business
Records to determine when that Business Product was sold.  If a Business
Product’s lot or unit number indicates that it could have been sold either
before or after Closing, the Parties agree that any claim in respect of such
Business Product received by Buyer or Seller (a) within 180 days of the Closing,
will be deemed to have been sold prior to the Closing, and (b) 180 days or more
after the Closing, will be deemed to have been sold after the Closing.

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

20

--------------------------------------------------------------------------------


 

2.10                        Allocation of Purchase Price.  Seller and Buyer
recognize their mutual obligations pursuant to Section 1060 of the Code to
timely file IRS Form 8594 (the “Asset Acquisition Statement”) with their
respective federal income tax returns.  Accordingly, Seller and Buyer shall, no
later than ninety (90) days after the Closing Date, attempt to (i) enter into a
Purchase Price allocation agreement providing for the allocation of the Purchase
Price among the Business Assets consistent with the provisions of Section 1060
of the Code and the Treasury Regulations thereunder and (ii) cooperate in the
preparation of the Asset Acquisition Statement in accordance with clause (i) for
timely filing with their respective federal income tax returns.  If Seller and
Buyer shall have agreed on a Purchase Price allocation and an Asset Acquisition
Statement, then Seller and Buyer shall file the Asset Acquisition Statement in
the form so agreed and neither Seller nor Buyer shall take a Tax position which
is inconsistent with such Purchase Price allocation in any refund claim, during
the course of any Tax audit, for any financial or regulatory purpose, in any
litigation or investigation or otherwise.  Each Party shall notify the other
Party if it receives notice that any Tax authority or other Governmental Entity
proposes any allocation different from that made pursuant to this Section 2.10.

 

2.11                        Further Assurances.  On and after the Closing, upon
the reasonable request of a Party, the other Party shall prepare, execute and
deliver such other and further agreements, instruments, certificates, and other
documents, and take, do and perform such other and further actions, as may be
reasonably necessary or appropriate in order to effectuate the purposes and
intent of this Agreement and to consummate the transactions contemplated
hereby.  In this regard, Seller and Buyer shall, and shall cause their
respective affiliates to, execute, acknowledge and deliver all such further
conveyances, notices, assumptions, releases and acquittances and such other
instruments, and shall take such further actions, as may be reasonably necessary
or appropriate to transfer and deliver to Buyer and its affiliates and their
successors and assigns, all of the properties, rights, titles, interests,
estates, remedies, powers and privileges intended to be conveyed to Buyer under
this Agreement, and to assure the assumption by Buyer from Seller and its
affiliates and their successors and assigns of the liabilities and obligations
intended to be assumed by Buyer under this Agreement, and to otherwise make
effective the transactions contemplated hereby (including returning to Seller
any asset not contemplated by this Agreement to be a Business Asset, which asset
was delivered to Buyer at the Closing).

 

2.12                        Non-Assignable Assets.

 

(a)         Nothing in this Agreement nor the consummation of the transactions
contemplated hereby shall be construed as an attempt or agreement to assign any
Business Contract, agreement, asset, property or right, including any
certificate, approval, authorization or other right, which by its terms or by
Law is nonassignable without the consent of a third party or a Governmental
Entity or is cancelable by a third party in the event of an assignment (each a
“Non-Assignable Asset” and collectively, the “Non-Assignable Assets”) unless and
until such consent shall have been obtained.

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

21

--------------------------------------------------------------------------------

 

(b)         Seller shall use commercially reasonable efforts to obtain such
consents prior to the Closing; provided, however, Seller shall not be required
to pay any fee or make any payment to any third party in order to obtain any
such consent, and Buyer understands and agrees that the procurement of any such
consent (other than the Required Consents) is not a condition to Buyer’s
obligation to effect the Closing.

 

(c)          Buyer and Seller shall use their respective commercially reasonable
efforts to obtain, or to cause to be obtained prior to the Closing, any consent,
substitution, approval, or amendment required to novate all obligations under
any and all Business Contracts or other obligations or liabilities that
constitute Assumed Liabilities or to obtain in writing the unconditional release
of Seller and its affiliates so that, in any such case, Buyer and its affiliates
shall, effective as of the Closing, be solely responsible for the liabilities
and obligations underlying the Assumed Liabilities; provided, however, Buyer
shall not be required to pay any fee or make any payment to any third party in
order to obtain any such consent or release, and Seller understands and agrees
that the procurement of any such consent or release is not a condition to
Seller’s obligation to effect the Closing.

 

(d)         To the extent permitted by applicable Law, in the event that written
consents to the assignment thereof cannot be obtained prior to the Closing, such
Non-Assignable Assets shall be held, as of and from the Closing Date, by Seller
in trust for Buyer and the covenants and obligations thereunder shall be
performed by Buyer in Seller’s name and all benefits and obligations existing
thereunder shall be for Buyer’s account.  Seller shall take or cause to be taken
at Buyer’s expense such actions in its name or otherwise as Buyer may reasonably
request so as to provide Buyer with the benefits of the Non-Assignable Assets
and to effect collection of money or other consideration that becomes due and
payable under the Non-Assignable Assets, and Seller shall promptly pay over to
Buyer all money or other consideration received by it in respect of all
Non-Assignable Assets.

 

(e)          As of and from the Closing Date, Seller on behalf of itself and its
affiliates, authorizes Buyer, to the extent permitted by applicable Law and the
terms of the Non-Assignable Assets, at Buyer’s expense, to perform all the
obligations and receive all the benefits of Seller or its affiliates under the
Non-Assignable Assets.

 

(f)           Notwithstanding anything in this Agreement to the contrary, unless
and until any written consent or approval with respect to any Non-Assignable
Asset is obtained, such Non-Assignable Asset shall not constitute a Business
Asset and any associated liability shall not constitute an Assumed Liability for
any purpose under this Agreement, and the failure of any such written consent or
approval to be obtained or the failure of any such Non-Assignable Asset to
constitute a Business Asset or any circumstances resulting therefrom shall not
constitute a Material Adverse Effect on the Business or a breach by Seller of
any representation, warranty, covenant or agreement contained in this Agreement;
provided, however, that it is a condition to Buyer’s obligation to effect the
Closing that Seller obtain the Required Consents.

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

22

--------------------------------------------------------------------------------


 

(g)          Following the Closing, Buyer and Seller shall use their respective
commercially reasonable efforts to obtain, or to cause to be obtained, (i) any
remaining consents necessary to assign to Buyer any Non-Assignable Assets, and
(ii) any remaining consent, substitution, approval, or amendment required to
novate all Assumed Liabilities underlying such Non-Assignable Assets, or to
obtain in writing the unconditional release of Seller and its affiliates so
that, in any such case, Buyer and its affiliates shall be solely responsible for
such Assumed Liabilities; provided, however, neither Party shall be required to
pay any fee or make any payment to any third party in order to obtain any such
consent or release.  Each Party shall keep the other Party reasonably informed
of its efforts to obtain such consents and releases.

 

2.13                        Bulk Sales Law.  Each of the Parties hereby waives
compliance with all waivable requirements and provisions of any “bulk-transfer”
Laws of any jurisdiction that may otherwise be applicable with respect to the
sale of any or all of the Business Assets to Buyer.

 

2.14                        Transfer Taxes.  Each of Seller and Buyer shall pay
fifty percent (50%) of all applicable transfer Taxes and all recording and
filings fees that may be imposed, assessed or payable by reason of the
transactions contemplated by this Agreement, including the sales, transfers,
leases, rentals, licenses and assignments contemplated hereby (“Transfer
Taxes”).

 

2.15                        Intercompany Accounts.  Immediately prior to the
Closing, Seller will cancel all of its intercompany payables to the Business
arising on or prior to the Closing Date.  Immediately prior to the Closing,
Seller will cancel all intercompany receivables of the Business owed to Seller,
and Buyer shall not have any responsibility for payment of such liabilities.  In
no event shall this provision affect any of the Parties’ rights, duties and
obligations in, to and under any of the Ancillary Agreements, or the obligations
between Seller and Vivus Real Estate arising prior to the Closing Date.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER

 

Each of Seller and, with respect to Sections 3.1(b), 3.2, 3.3, 3.10 and 3.16,
Vivus Real Estate hereby represents and warrants to Buyer as of the date hereof,
except as set forth in the Business Disclosure Schedule provided by Seller to
Buyer on the date hereof (the “Business Disclosure Schedule”) (as to which Buyer
acknowledges and agrees that any matter disclosed pursuant to a section,
subsection, paragraph or subparagraph of the Business Disclosure Schedule shall
be deemed disclosed for all other purposes of the Business Disclosure Schedule
as and to the extent the content or context of such disclosure makes it
reasonably apparent, if read in the context of such other section, subsection,
paragraph or subparagraph of the Business Disclosure Schedule, that such
disclosure is applicable to such other section, subsection, paragraph or
subparagraph of the Business Disclosure Schedule), the following:

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

23

--------------------------------------------------------------------------------


 

3.1                               Organization, Qualification and Power.

 

(a)         Seller is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.  Seller has all requisite
corporate power and authority and all governmental licenses, authorizations,
consents and approvals required to carry on the Business and to own and use the
Business Assets.  Seller is duly qualified to do business as a foreign
corporation and is in good standing in each jurisdiction where the character of
the property owned or leased by it or the nature of its activities makes such
qualification necessary, except where the failure to obtain such qualification
would not reasonably be expected to have a Material Adverse Effect on the
Business.

 

(b)         Vivus Real Estate is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of New
Jersey.  Vivus Real Estate has all requisite limited liability company power and
authority and all governmental licenses, authorizations, consents and approvals
required to carry on its business and to own and use the Business Assets that it
purports to own, including the Owned Real Property.  Vivus Real Estate is duly
qualified to do business as a foreign limited liability company and is in good
standing in each jurisdiction where the character of the property owned or
leased by it or the nature of its activities makes such qualification necessary,
except where the failure to obtain such qualification would not reasonably be
expected to have a Material Adverse Effect on the Business.

 

3.2                               Authorization of Transaction.  For purposes of
Sections 3.2 and 3.3, “Seller” shall be deemed to include each of the Seller
Parties.  Seller has all requisite power and authority to execute and deliver
this Agreement and the Ancillary Agreements to which it is a party and to
perform its obligations hereunder and thereunder.  The execution and delivery by
Seller of this Agreement and the Ancillary Agreements to which it is a party and
the consummation by Seller of the transactions contemplated hereby and thereby
have been duly and validly authorized by all necessary corporate action on the
part of Seller.  This Agreement has been duly and validly executed and delivered
by Seller and, assuming due authorization, execution and delivery by Buyer,
constitutes, and when executed at the Closing, each Ancillary Agreement to which
Seller is a party will constitute, valid and binding obligations of Seller,
enforceable against Seller in accordance with their terms, subject to
bankruptcy, insolvency and similar laws affecting the rights of creditors
generally and subject to rules of Law governing specific performance, injunctive
relief and other equitable remedies.

 

3.3                               Noncontravention.  Neither the execution and
delivery by Seller of this Agreement or the Ancillary Agreements to which it is
a party, nor the consummation by Seller of the transactions contemplated hereby
or thereby, will (a) conflict with or violate any provision of the certificate
of incorporation or bylaws of Seller, (b) require on the part of Seller any
material action by, filing with, or any material permit, authorization, consent
or approval of, any U.S. or foreign, federal, state, provincial, regional,
county, municipal or local court, tribunal, administrative agency or commission
or other governmental or regulatory authority or agency or any instrumentality
of any of the foregoing (a “Governmental Entity”), (c) conflict with, result in
a material breach of, constitute (with or without due notice or lapse of time or
both) a default

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

24

--------------------------------------------------------------------------------


 

under, result in the acceleration of any obligations under, create in any party
the right to terminate, modify any provision or cancel, or require any notice,
consent or waiver under, any Material Business Contract listed or required to be
listed in Section 3.12 of the Business Disclosure Schedule, except for such
consents and waivers as have been obtained prior to the Closing and are set
forth in Section 3.3 of the Business Disclosure Schedule (each a “Required
Consent” and collectively, the “Required Consents”), (d) result in the
imposition of any Encumbrance upon any of the Business Assets, or (e) violate in
any material respect any order, writ, injunction, decree, statute, rule or
regulation applicable to any of the Business Assets.  All of the Required
Consents (i) will have been duly and validly obtained prior to the Closing and
(ii) as of the Closing, will be in full force and effect and enforceable in
accordance with their terms.

 

3.4                               Statement of Assets; Financials.

 

(a)         Section 3.4(a) of the Business Disclosure Schedule sets forth a
complete and accurate copy of the unaudited pro forma statement of the carrying
value of the Business Assets (the “Statement of Assets”) as of July 31, 2010
(the “Statement of Assets Date”).  The Statement of Assets was prepared from,
and are in accordance with, the books and records of Seller, using the same
methodologies and principles as used to prepare the balance sheet included in
the financial statements filed by Seller with the SEC, except as expressly
stated therein.  The Statement of Assets fairly presents in all material
respects the carrying value of the Business Assets on Seller’s books and records
as of the Statement of Assets Date.

 

(b)         Section 3.4(b) of the Business Disclosure Schedule sets forth copies
of (i) the unaudited statement of operations of the Business for the three- and
six-month periods ended on the June 30, 2010; and (ii) the unaudited statements
of operations of the Business for each of the fiscal years ended December 31,
2008 and December 31, 2009 (such statements, collectively, the “Business Income
Statements”).  Each of the statements of operations included in the Business
Income Statements were compiled from the books and records of Seller for the
periods then ended.  The Product Revenue and Cost of Goods Sold and
Manufacturing Expense set forth in the Business Income Statements agree with the
corresponding category totals in the consolidated statements of operations
included in the financial statements filed by Seller with the SEC, except as
expressly stated therein.

 

3.5                               Title to Assets.  Except as set forth in
Section 3.5 of the Business Disclosure Schedule, Seller has, and as of
immediately prior to the Closing will have, good and valid title to, or a valid
and binding leasehold interest or license in, all of the Business Assets, free
and clear of any Encumbrance.

 

3.6                               Inventory.  All Inventory consists of items of
a quantity and quality historically usable or saleable in the Ordinary Course of
Business, and includes items that are excess and obsolete that have been
reserved to estimated net realizable value in accordance with GAAP, except for
items a third party is contractually obligated to purchase.  No Inventory has
been

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

25

--------------------------------------------------------------------------------


 

consigned to any Person.  Section 3.6 of the Business Disclosure Schedule sets
forth an accounting of the Inventory as of August 31, 2010, including Inventory
for which reserves for excess and obsolete items have been provided on the books
and records of the Company and, with respect only to commercially saleable
finished goods included in Inventory, setting forth lot numbers and expiration
dates.

 

3.7                               Absence of Changes.

 

(a)         Since the Statement of Assets Date, there has not been any event or
condition that has resulted in a Material Adverse Effect on the Business.

 

(b)         Since the Statement of Assets Date, except as set forth on
Section 3.7(b) of the Business Disclosure Schedule, Seller has conducted the
Business in the Ordinary Course of Business and there has not been any:

 

(i)                                     payment or grant of any right relating
to the Business by Seller to any Interested Person, or any charge by any
Interested Person to Seller relating to the Business, or other transaction
between Seller relating to the Business and any Interested Person, except in any
such case for employee compensation payments in the Ordinary Course of Business;

 

(ii)                                  damage, destruction or other casualty loss
(whether or not covered by insurance) affecting the Business or any Business
Asset in an amount greater than $100,000;

 

(iii)                               transaction or commitment made, or any
contract entered into, by Seller relating to the Business or any Business Asset
(including the acquisition or disposition of any assets) or any relinquishment
by Seller of any contract or other right, in either case, material to the
Business and applying to or affecting the Business subsequent to Closing, other
than transactions and commitments in the Ordinary Course of Business and those
contemplated by this Agreement affecting the Business or any Business Asset in
an amount greater than $100,000;

 

(iv)                              change in any method of Tax or financial
accounting or accounting practice or any making of a Tax election or change of
an existing election by Seller with respect to the Business;

 

(v)                                 a material change in the sales or marketing
activities relating to the Business or generation of sales that are materially
different than those set forth in the Business Income Statements;

 

(vi)                              (A) grant of any severance or termination pay
or any bonus to any employee of the Business, (B) entering into of any
employment, deferred compensation or other similar agreement (or any amendment
to any such existing agreement) with any employee of the Business, (C) change in
benefits payable under existing severance or termination pay policies of

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

26

--------------------------------------------------------------------------------


 

Seller or employment agreements to which any employee of the Business is a party
or (D) change in compensation, bonus or other benefits payable to employees of
the Business; or

 

(vii)                           agreement, undertaking or commitment to do any
of the foregoing.

 

3.8                               Condition of Tangible Assets.  Each item of
tangible personal property included in the Business Assets is in reasonable
operating condition, reasonable wear and tear excepted, for the purposes for
which it is currently being used, but shall otherwise be transferred to Buyer on
a “where is” and, as to condition, “as is” basis.

 

3.9                               Sufficiency of Assets.  Except for (i) the
Excluded Assets described in clauses (a) through (h) and (j) of Section 2.3,
(ii) any assets, personnel or rights used to provide services under the
Transition Services Agreement, (iii) any general corporate or administrative
services provided to the Business by Seller, and (iv) any assets or rights
licensed to Buyer pursuant to Section 5.12, the Business Assets and the Business
Employees include all assets, personnel and rights that are used or held for use
by Seller in the operation or conduct of the Business, and are sufficient for
the conduct of the Business by Buyer immediately following the Closing in
substantially the same manner as presently conducted by Seller.

 

3.10                        Property.  For purposes of this Section 3.10,
“Seller” shall be deemed to include each of the Seller Parties.

 

(a)         Section 3.10 of the Business Disclosure Schedule lists all real
property owned by Seller and used primarily for the conduct and operations of
the Business (the “Owned Real Property”).  Except as set forth in Section 3.5 of
the Business Disclosure Schedule, and Schedule 1.86, Seller holds good and
marketable fee simple title to all Owned Real Property, free and clear of any
Encumbrance.

 

(b)         With respect to the Owned Real Property: (i) except for normal wear
and tear, to the knowledge of Seller, each of the Premises is in good operating
condition and repair, (ii) Seller has not leased or otherwise granted to any
Person the right to use or occupy the Property or any portion thereof; and
(iii) other than the rights of Buyer pursuant to this Agreement, there are no
outstanding options, rights of first offer or rights of first refusal to
purchase the Property or any portion thereof or interest therein.

 

(c)          Except as set forth in Section 3.16(a) of the Business Disclosure
Schedule, to the knowledge of Seller, the current use and operation of the Owned
Real Property now is, and at the time of Closing will be, in compliance in all
material respects with all existing Laws. Seller has not received from any
Governmental Entity notice of any violation or potential violation of Laws
applicable to the Property or any part thereof.  There are no condemnation,
environmental, zoning or other land-use regulation proceedings, either
instituted or, to the knowledge of Seller, planned to be instituted, which would
detrimentally affect the Seller’s existing use or operation of the Property, nor
has Seller received notice of any special assessment proceedings affecting

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

27

--------------------------------------------------------------------------------


 

the Owned Real Property.  Seller knows of no facts relating to the Owned Real
Property which would prevent Buyer from using and operating the Owned Real
Property after Closing in the manner consistent with the operations of the
Seller in the Owned Real Property prior to Closing.  Water, sewer, gas,
electricity, telephone and other utilities are available to the Owned Real
Property.  To the knowledge of Seller, Seller has not violated any covenants,
conditions, restrictions, rights-of-way or easements which affect the Owned Real
Property.

 

3.11                        Intellectual Property. Seller owns or has the right
to use all Intellectual Property used by Seller in, and reasonably necessary
for, the operation of the Business as currently conducted (the “Business
Intellectual Property”).  For the avoidance of doubt, “Business Intellectual
Property” excludes the Excluded Intellectual Property.  Seller has taken
commercially reasonable measures to protect the proprietary nature of each item
of Business Intellectual Property and to maintain in confidence all Trade
Secrets and confidential information owned or used by Seller in the Business. 
To the knowledge of Seller, no other person or entity is infringing, violating
or misappropriating any of the Business Intellectual Property.  Seller has made
available to Buyer copies of all written documentation in Seller’s possession
relating to claims or disputes known to Seller concerning any item of Business
Intellectual Property.  To the knowledge of Seller, none of the activities or
operations of the Business infringes or violates, or constitutes a
misappropriation of, any Intellectual Property rights of any Person.

 

(a)         Section 3.11(b) of the Business Disclosure Schedule lists (i) all
Patents and all registered Trademarks and Copyrights, and any applications and
renewals for any of the foregoing owned by or on behalf of Seller and used in
connection with the Business irrespective if expired or in force; and (ii) all
material licenses, sublicenses and other agreements to which Seller is a party
and pursuant to which Seller or any other Person is authorized to use any of the
Business Intellectual Property or exercise any other right with regard thereto.

 

(b)         Each item of the Business Intellectual Property is either: (i) owned
solely by Seller free and clear of any Encumbrances; or (ii) rightfully used and
authorized for use by Seller and its successors in connection with the
performance of the Business pursuant to a valid and enforceable Business License
Agreement.  Seller has all rights in the Business Intellectual Property
necessary to operate the Business as it is now conducted.

 

(c)          No claims (i) challenging the validity, enforceability or ownership
of any of the Business Intellectual Property or (ii) alleging that the use,
manufacture, or sale of the Business Products, infringes on any Intellectual
Property or other proprietary right of any Person have been asserted against
Seller or, to the knowledge of Seller, are threatened by any Person, nor to the
knowledge of Seller does there exist any valid basis for such a claim.  There
are no legal or governmental proceedings, including interference,
re-examination, reissue, opposition, nullity, or cancellation proceedings
pending that relate to any of the Business-Owned Intellectual Property, other
than the prosecution of pending patent applications, and Seller is not aware of
any information indicating that such proceedings are threatened or contemplated
by any Governmental Entity or any other Person.

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

28

--------------------------------------------------------------------------------


 

(d)         All granted or issued Patents, all registered Trademarks, and all
Copyright registrations included in the Business-Owned Intellectual Property are
valid, enforceable and subsisting to the knowledge of Seller.

 

(e)          Seller is not in violation of any Business License Agreement to
which Seller is a party or otherwise bound relating to any of the Business
Intellectual Property.  Except as noted in Section 3.11(f) of the Business
Disclosure Schedule, neither Seller nor any of its affiliates is obligated to
provide any financial consideration to any third party, under any Business
License Agreement, with respect to any exercise of rights by Seller or Buyer, as
successor to Seller, in connection with the performance of the Business.

 

(f)           Except as set forth on Section 3.11(g) of the Business Disclosure
Schedule, since January 1, 2008, Seller has obtained from all employees and
consultants who have created any portion of, the Business-Owned Intellectual
Property valid and enforceable written assignments of any such Business-Owned
Intellectual Property, to Seller and has provided true and complete copies of
such assignments to Buyer.

 

(g)          The consummation of the transactions contemplated hereby shall not
alter, impair or otherwise have a Material Adverse Affect on any rights or
obligations of Seller, or Buyer as successor to Seller, in any of the Business
Intellectual Property.

 

3.12                        Contracts.

 

(a)         Section 3.12 of the Business Disclosure Schedule lists, as of the
date of this Agreement, the following contracts and agreements to which Seller
is a party or to which any of the Business Assets are bound, that relate to the
conduct or operations of the Business (each a “Material Business Contract”):

 

(i)                                     any contract for the lease of
(x) personal property owned by Seller to a third party providing for lease
payments in excess of $50,000 per annum, (y) personal property from a third
party providing for lease payments in excess of $50,000 per annum, or (z) real
property;

 

(ii)                                  any contract for the procurement of
products, inventory, supplies or other assets, or for the receipt of services,
which requires payment by Seller of more than $50,000 annually for any single
contract;

 

(iii)                               any contract for the sale or distribution of
products, inventory, supplies or other assets, or for the furnishing of
services, which requires payment to Seller of more than $50,000 annually for any
single contract;

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

29

--------------------------------------------------------------------------------


 

(iv)                              any contract establishing a partnership or
joint venture or involving a sharing of profits, losses or costs with another
Person;

 

(v)                                 any contract under which Seller has created,
incurred, assumed or guaranteed (or may create, incur, assume or guarantee)
indebtedness for borrowed money or the deferred purchase price of property (or
capitalized lease obligations) involving more than $50,000 per annum or under
which any Person has imposed (or may impose) an Encumbrance on any of the
Business Assets;

 

(vi)                              any contract with a Governmental Entity;

 

(vii)                           any contract under which Seller is restricted
from selling, licensing or otherwise distributing any of the technology or
products of the Business to, or providing services to, customers or potential
customers or any class of customers, in any geographic area, during any period
of time or in any market segment, or otherwise limits the freedom of Seller to
compete in any line of business or with any Person or in any area;

 

(viii)                        other than this Agreement, any contract for the
acquisition of any material assets that would be considered Business Assets or
disposition of material assets of the Business, other than in the Ordinary
Course of Business;

 

(ix)                              any contract with or for the benefit of any
Interested Person;

 

(x)                                 any employment or consulting contract;

 

(xi)                              any bonus, pension, profit sharing, retirement
or any other form of deferred compensation plan or practice, or any severance
agreement, arrangement or other contract;

 

(xii)                           any contract providing for the payment of any
cash or other compensation or benefits upon the consummation of the transactions
contemplated by this Agreement; and

 

(xiii)                        any other contract that is material to the conduct
or operations of the Business.

 

(b)         Seller has made available to Buyer a complete and accurate copy of
each Material Business Contract.  With respect to each Material Business
Contract so listed: (i) the contract is, as of the date hereof, legal, valid,
binding and enforceable against Seller and in full force and effect, subject to
bankruptcy, insolvency and similar laws affecting the rights of creditors
generally and subject to rules of Law governing specific performance, injunctive
relief and other equitable remedies; (ii) neither Seller nor, to the knowledge
of Seller, any other party thereto, is, as of the date hereof, in material
breach or violation of, or default under, any such

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

30

--------------------------------------------------------------------------------


 

Material Business Contract; and (iii) no event or circumstance, to the knowledge
of Seller, has occurred that, with notice, would constitute an event of default
thereunder.

 

3.13                        Litigation.  Except as set forth in Section 3.13 of
the Business Disclosure Schedule, there is no action, suit, proceeding, claim,
arbitration or to the knowledge of Seller, investigation, before any
Governmental Entity (a “Legal Proceeding”) which is pending or, to the knowledge
of Seller, threatened against Seller in connection with the Business or
otherwise affecting the Business Assets in any material respect.

 

3.14                        Taxes.

 

(a)         To the extent that failure to do so would adversely impact Buyer,
the Business Assets, Buyer’s use of the Business Assets, the Business or Buyer’s
operation of the Business, or might result in an Encumbrance upon any of the
Business Assets or in any liability of Buyer for any Pre-Closing Period Taxes,
Seller has:

 

(i)                                     prepared and timely filed all Tax
Returns it was required to file relating to any and all Taxes attributable to
Seller for all Pre-Closing Periods and such Returns are true and correct in all
material respects and have been completed in accordance with applicable Law; and

 

(ii)                                  paid all Taxes and withheld with respect
to the Transferred Employees and timely remitted to the appropriate Governmental
Entity all federal, state and foreign income, payroll and other Taxes required
to be withheld or paid.

 

(b)         To the extent that doing so would adversely impact Buyer, the
Business Assets, Buyer’s use of the Business Assets, the Business or Buyer’s
operation of the Business, or might result in an Encumbrance upon any of the
Business Assets or in any liability of Buyer for any Pre-Closing Period Taxes,
Seller has paid all Taxes (whether or not shown on any Tax Returns) for all
Pre-Closing Periods.

 

(c)          Except as set forth in Section 3.14(c) of the Business Disclosure
Schedule, no audit or other examination of any Tax Return of Seller is presently
in progress, nor has Seller been notified of any request for such an audit or
other examination, pursuant to which an assessment would adversely impact Buyer,
the Business Assets, Buyer’s use of the Business Assets, the Business or Buyer’s
operation of the Business, or might result in an Encumbrance upon any of the
Business Assets or in any liability of Buyer for any Pre-Closing Period Taxes. 
To the knowledge of Seller, no action or proceeding is contemplated or
threatened for the assessment or collection of any Taxes.

 

(d)         No Tax deficiency is outstanding, assessed or proposed against the
Seller that would adversely impact Buyer, the Business Assets, Buyer’s use of
the Business Assets, the Business or Buyer’s operation of the Business, or might
result in an Encumbrance upon any of

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

31

--------------------------------------------------------------------------------

 

the Business Assets or in any liability of Buyer for any Pre-Closing Period
Taxes.  There are no outstanding agreements or waivers extending the statutory
period of limitation applicable to any Pre-Closing Period Taxes.

 

(e)          Seller has not been and will not as of the Closing Date be a
“United States real property holding corporation” within the meaning of
Section 897 of the Code.

 

(f)           Seller is not a party to any Tax allocation, sharing or
indemnification agreement with respect to the Business or any Business Assets.

 

3.15                        Employee and Labor Matters.

 

(a)         Section 3.15(a) of the Business Disclosure Schedule sets forth, as
to each Business Employee (including any Business Employee who is on a leave of
absence), (i) such Business Employee’s internal identification number and title;
(ii) date of hire; (iii) current annual salary or wage rate; (iv) all bonuses,
commissions and incentives paid at any time during the past twelve (12) months;
(v) last compensation changes and the dates on which such changes were made;
(vi) any specific bonus, commission or incentive plans or agreements for or with
them; (vii) each employee benefit plan in which they participate; (viii) any
outstanding loans or advances made by or to them; (ix) current status as either
active or on leave and, if on leave, the type and date of such leave and the
date on which such employee is expected to return to active service.

 

(b)         The employment of each Business Employee is terminable by Seller at
will and, except as provided in the Management Retention Agreements, no Business
Employee is entitled to severance pay, a notice period prior to termination or
other benefits following termination of such Business Employee’s employment with
Seller, except as required by applicable Law.

 

(c)          As relates to the Business, there is not presently pending or
existing, and to the knowledge of Seller, there is not threatened, (i) any
strike, slowdown, picketing, work stoppage or material labor trouble, or
(ii) any application for certification of a collective bargaining agent.  Since
January 1, 2005, Seller has not experienced (i)  any strike, slowdown,
picketing, or work stoppage, or (ii) any application for certification of a
collective bargaining agent.

 

(d)         Section 3.15(d) of the Business Disclosure Schedule contains a
complete and accurate list of each material employee benefit plan (including
compensation plans) and each employment agreement (excluding offer letters for
at-will employment), including each “employee benefit plan” within the meaning
of Section 3(3) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”) which is maintained by Seller or any affiliate within the
meaning of Section 414(b), (c), (m), or (o) of the Code and the regulations
thereunder (“ERISA Affiliate”) for the benefit of any current or former Business
Employees (the “Business

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

32

--------------------------------------------------------------------------------


 

Plans”).  With respect to each Business Plan, a copy of the Business Plan and a
summary of the Business Plan’s materials terms has been made available to
Buyer.  With respect to the Transferred Employees, Seller has performed in all
material respects all obligations required to be performed by it under each
Business Plan and each Business Plan has been established and maintained in all
material respects in accordance with its terms and in material compliance with
all applicable Laws, including ERISA or the Code.  At no time has Seller or any
ERISA Affiliate contributed to or been obligated to contribute to any
“multiemployer plan” (as defined in Section 3(37) of ERISA) or to any plan
described in Section 413 of the Code.  Neither the Seller nor any ERISA
Affiliate has ever sponsored, participated in or contributed to any pension plan
related to the Business which is subject to Title IV of ERISA or Section 412 of
the Code.  No Business Plan promises or provides retiree medical benefits to any
Business Employee, or to a multiple employer welfare benefit arrangement (as
defined in Section 3(40)(A) of ERISA.

 

(e)          Section 3.15(e) of the Business Disclosure Schedule contains an
accurate and complete list of all sales representatives and independent
contractors currently engaged by the Business, including payment arrangements
and a brief description of jobs or projects currently in progress.  The
engagement of any sales representative or independent contractor of the Business
may be terminated by Seller without payment or other penalty.

 

(f)           Seller is in compliance, in all material respects, with all Laws
relating to employment practices.  Seller has delivered to Buyer accurate and
complete copies of all current employee manuals and handbooks, material
disclosure materials and material policy statements.

 

(g)          To the knowledge of Seller, no Business Employee is a party to or
is bound by any confidentiality agreement, noncompetition agreement or other
contract (with any Person) that may have an adverse effect on (i) the
performance by such employee of any of his or her duties or responsibilities as
an employee of Seller or (ii) the Business.

 

(h)         Each Business Plan that is intended to be a qualified plan within
the meaning of Section 401(a) of the Code is so qualified, and Seller has
delivered or caused to be delivered to Buyer the most recently received IRS
determination letter or IRS opinion letter issued with respect to such plan.

 

3.16                        Environmental Matters.  For purposes of this
Section 3.16, “Seller” shall be deemed to include each of the Seller Parties.

 

(a)         Except as set forth in Section 3.16(a) of the Business Disclosure
Schedule, with respect to the Business, (i) Seller has complied in all material
respects with all applicable Environmental Laws, and (ii) there is no pending
or, to the knowledge of Seller, threatened civil or criminal litigation, written
notice of violation, formal administrative proceeding, investigation, inquiry or
information request by any Governmental Entity, relating to any Environmental
Law involving the Business that would have a Material Adverse Effect on the
Business.

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

33

--------------------------------------------------------------------------------


 

(b)         Section 3.16(b) of the Business Disclosure Schedule lists all of the
Permits relating to the Business and required to be held under or in connection
with any Environmental Laws, and Seller has all such Permits, unless the failure
to have such Permits would not have had a Material Adverse Effect on the
Business.

 

(c)          Seller has delivered to Buyer or made available for inspection by
Buyer correct and complete copies of all environmentally-related audits,
studies, reports, analyses and results of investigations that have been
performed with respect to the Owned Real Property, including all Phase I and
Phase II environmental assessments performed on the Owned Real Property by or on
behalf of Seller, all environmentally-related or safety-related audits or
reports, and correspondence to or from any Governmental Entity or third party
regarding violations of any Environmental Law in connection with the Owned Real
Property, delivered or received by Seller within the last ten (10) years and in
the possession of Seller, all of which are set forth in Section 3.16(c) of the
Business Disclosure Schedule.

 

(d)         For purposes of this Agreement:

 

“Environmental Claim” means any and all administrative or judicial actions,
suits, orders, claims, liens, notices, notices of violations, investigations,
complaints, requests for information, proceedings, or other communication
(written or oral), whether criminal or civil, pursuant to, relating to, arising
under or out of or on the alleged basis of any applicable Environmental Law by
any Person (including any Governmental Entity, private person and citizens’
group) based upon, alleging, asserting or claiming any actual or potential
(i) violation of or liability under any Environmental Law, (ii) violation of any
Permit, or (iii) liability for investigatory costs, cleanup costs, removal
costs, remedial costs, response costs, natural resource damages, property
damage, personal injury, fines, or penalties arising out of, based on, resulting
from, or related to the presence, Release, or threatened Release into the
environment, of any Material of Environmental Concern at any location, including
but not limited to the Owned Real Property and premises located elsewhere from
the Owned Real Property to which a Material of Environmental Concern or
materials the constituents of which contain any Material of Environmental
Concern were sent for handling, storage, treatment, or disposal.

 

“Environmental Encumbrance” means an Encumbrance in favor of any Governmental
Entity for (i) any liability under any Environmental Law, or (ii) damages
arising from, or costs incurred by such Governmental Entity in response to, a
Release or threatened Release of a Material of Environmental Concern into the
environment.

 

“Environmental Law” means any Law relating to the environment or occupational
health and safety, including without limitation any statute, regulation,
administrative decision or order pertaining to (i) the prohibition, regulation,
or control of any Material of Environmental Concern; (ii) the management,
treatment, storage, disposal generation and transportation of any Material of
Environmental Concern; (iii) air, water and noise pollution; (iv) groundwater
and soil contamination; (v) the release or threatened release into the

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

34

--------------------------------------------------------------------------------


 

environment of any Material of Environmental Concern, including without
limitation emissions, discharges, injections, spills, escapes or dumping of
pollutants, contaminants, radiation, or chemicals; (vi) the protection of
wildlife, marine life and wetlands, including without limitation all endangered
and threatened species; and (vii) manufacturing, processing, using, distributing
or handling of any Material of Environmental Concern, all as amended to date.

 

“Material of Environmental Concern” means (i) any petroleum or petroleum
products, radioactive materials, asbestos in any form that is or could become
friable, urea formaldehyde foam insulation and transformers or other equipment
that contain dielectric fluid containing polychlorinated biphenyls (PCBs);
(ii) any chemicals, materials, substances or wastes which are defined as or
included in the definition of “hazardous substances,” “hazardous wastes,”
“hazardous materials,” “extremely hazardous wastes,” “restricted hazardous
wastes,” “toxic substances,” “toxic pollutants” or words of similar import,
under any Environmental Law; and (iii) any other chemical, material, substance
or waste, exposure to which is prohibited, limited or regulated by any
Governmental Entity.

 

“Release” means any spilling, leaking, pumping, emitting, emptying, discharging,
injecting, escaping, leaching, dumping, discarding, burying, abandoning, flowing
from a source, or disposing into the environment of any Material of
Environmental Concern.

 

(e)          Except as set forth in Section 3.16(c) or Section 3.16(e) of the
Business Disclosure Schedule:

 

(i)                                     to the knowledge of Seller, neither
Seller nor any previous owner, occupant or user of the Owned Real Property or
any other Person, has engaged in or permitted any activity at or upon, or any
use or occupancy of the Owned Real Property in any way involving the handling,
manufacture, treatment, storage, use, generation, Release or disposal (whether
legal or illegal, accidental or intentional, integral or incidental to the
operations at the affected site) of any Material of Environmental Concern on,
under, in or about the Owned Real Property, or transported any Material of
Environmental Concern to, from or across the Owned Real Property, except as:
(A) in compliance with Environmental Laws and (B) such that no Environmental
Claim has arisen or will arise in connection with any such activity, use or
occupancy;

 

(ii)                                  no Material of Environmental Concern
currently is produced, incorporated in any construction on, deposited, stored or
otherwise located on, under, in or about the Owned Real Property except as:
(A) used in the ordinary course of the Business; (B) in compliance with
Environmental Laws; and (C) such that no Environmental Claim has arisen or will
arise under existing Environmental Laws in connection with any such
incorporation, deposit, storage, or location through the date of Closing;

 

(iii)                               except as: (A) in compliance with
Environmental Laws; and (B) such that no Environmental Claim has arisen or will
arise in connection with any such Release

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

35

--------------------------------------------------------------------------------


 

under existing Environmental Laws: (1) there has occurred no Release of any
Material of Environmental Concern by Seller or any affiliate from the Owned Real
Property to, on, under, in or about other properties; (2) there has occurred no
Release of any Material of Environmental Concern by Seller or any affiliate to,
on, under, or in the Owned Real Property; and (3) to the knowledge of Seller, no
Material of Environmental Concern has migrated or threatened to migrate from
other properties to, on, under, in or about the Owned Real Property;

 

(iv)                              Seller has not received any written notice or
other written communication or any oral communication concerning: (A) any
violation or alleged or probable violation of any Environmental Law or
(B) alleged liability for any Environmental Claim or Environmental Encumbrance
in connection with the Owned Real Property or any Material of Environmental
Concern transported to, from, or across the Owned Real Property.  No writ,
injunction, decree, order or judgment relating to the foregoing is outstanding. 
There is no court action or other form of dispute resolution, citation,
directive, summons or investigation pending or, to the knowledge of Seller,
threatened against Seller relating to any violation or alleged violation of any
Environmental Law or the Release, threatened Release, or presence or suspected
presence of any Material of Environmental Concern on the Owned Real Property;

 

(v)                                 with regard to the Business, Seller has not
received any written notice of, or entered into, or assumed by Contract or
operation of law or otherwise, any obligation, liability, order, decree,
settlement, judgment or injunction relating to or arising under (A) any
Environmental Laws, (B) any Environmental Encumbrance or (C) any Environmental
Claim;

 

(vi)                              except as: (A) in compliance with
Environmental Laws; and (B) such that no Environmental Claim has arisen or will
arise under existing Environmental Laws in connection with any such Release:
there has been no Release of any Material of Environmental Concern by Seller or
any affiliate at the Owned Real Property, properties at which any operations of
the Business were conducted or which Seller leased or operated in connection
with the Business, or at any third-party location to which Seller transported or
arranged for the disposal or treatment of any Material of Environmental Concern
from the location or operation of the Business;

 

(vii)                           Seller has not (A) filed a notice pursuant to
Section 103(c) of CERCLA or any state law equivalent; (B) filed notice pursuant
to Section 3010 of RCRA or any state law equivalent indicating the generation of
any “hazardous waste”, as that term is defined under 40 C.F.R. Part 261 or under
any applicable state law; or (C) filed any notice under any Environmental Law
reporting a violation of any Environmental Law; or (D) received an information
request pursuant to Section 104(e) of CERCLA or any state equivalent; and

 

(viii)                        no Environmental Encumbrance has now or, to the
knowledge of Seller, at any time attached to the Owned Real Property.

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

36

--------------------------------------------------------------------------------


 

(f)           As of the Closing Date, Seller shall have completed and timely
filed any and all necessary applications with all pertinent Government Entities,
including NJDEP, for the effective transfer of all Permits or authorization for
change in ownership and/or control of the Business, all as may be required by
Environmental Laws, and as listed and described in Section 3.16(f) of the
Business Disclosure Schedule.

 

3.17                        Compliance with Laws.  To the knowledge of Seller,
Seller is in compliance in all material respects with, and has conducted the
operations of the Business in compliance in all material respects with,
applicable Law and judgments of any Governmental Entity applicable to the
Business Assets or the Business or by which any property, asset or the business
or operations of the Business is bound or affected.

 

3.18                        Customers and Suppliers.  Section 3.18 of the
Business Disclosure Schedule sets forth a list of (a) the ten (10) largest
customers, based on revenues of the Business, and (b) the ten (10) largest
suppliers, based on expenses of the Business, in each case, during the fiscal
year ended December 31, 2009.  Seller has not received written or, to the
knowledge of Seller, other notice from any customer referenced in clause (a) of
Section 3.18 that such customer shall or intends to stop purchasing, or
materially decrease the purchase of, the products or services of the Business,
or otherwise materially change the terms of its relationship with the Business,
including terms relating to risk of loss or pricing.  Seller has not received
written or, to the knowledge of Seller, other notice from any supplier
referenced in clause (b) of Section 3.18 that such supplier shall or intends to
stop supplying, or materially decrease the supply of, products or services to
the Business, or otherwise materially change the terms of its relationship with
the Business, including terms relating to risk of loss or pricing.

 

3.19                        Permits.

 

(a)         Seller owns, holds or possesses all permits, licenses, approvals,
consents, franchises or other authorizations required by any Governmental Entity
or under any Law for the ownership, conduct or operations of the Business,
including all Regulatory Filings (collectively, the “Permits”) and (b) is not in
violation in any material respect of, or default under, any such Permits. 
Section 3.19(a) of the Business Disclosure Schedule contains a complete and
accurate list of all Permits held by Seller as of the date of this Agreement. 
Seller has made available to Buyer complete and accurate copies of all Permits
listed on Section 3.19(a) of the Business Disclosure Schedule.

 

(b)         Except as disclosed on Section 3.19(b) of the Business Disclosure
Schedule: (i) all material Permits are valid and in full force and effect, and
no other material Permits are required for the lawful conduct of the Business as
it is currently conducted; (ii) no consent of or notice to any Governmental
Entity is required in respect of any material Permit by reason of the
transactions contemplated by this Agreement; (iii) no material Permit will be
revoked, terminated prior to its normal expiration date or not renewed solely as
a result of the consummation of the transactions contemplated by this Agreement;
(iv) Seller has conducted the

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

37

--------------------------------------------------------------------------------


 

Business in compliance in all material respects with the Permits and is not in
violation of, or default under, any of the material Permits; (v) to the
knowledge of Seller, no event has occurred or circumstance exists that, with or
without notice or the passage of time or both, could (A) constitute or result in
a violation of or failure to comply with any material Permit or (B) result in
the revocation, withdrawal, suspension, cancellation, termination or material
modification of any material Permit; (vi) Seller has not received written or
oral notice from any Governmental Entity or other Person regarding (A) any
actual, alleged or potential violation of or failure to comply with any
applicable Permit or (B) any actual, proposed or potential revocation,
withdrawal, suspension, cancellation, termination or modification of any
material Permit; and (vii) Seller has duly filed on a timely basis all
applications that were required to be filed for the renewal of the applicable
material Permits, and has duly made on a timely basis all other filings required
to have been made in respect of the applicable Permits.

 

3.20                        Brokers’ Fees.  No broker, investment banker,
financial advisor or other Person is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Seller.

 

3.21                        No Other Representations or Warranties.  Except for
the representations and warranties contained in this Article III, none of Seller
or any of its affiliates or any of their respective officers, directors,
employees, agents or representatives makes any representations or warranties,
and Seller hereby disclaims any other representations or warranties, whether
made by Seller or any of its affiliates, or any of their respective officers,
directors, employees, agents or representatives, with respect to the execution
and delivery of this Agreement or any Ancillary Agreements and the transactions
contemplated hereby or thereby.

 

3.22                        Transactions with Affiliates; Intercompany
Arrangements.  There are no loans, leases, royalty agreements or other
continuing transactions relating to the Business between Seller and any officer,
director or holder of greater than five percent (5%) of any class of equity of
Seller or any of its affiliates (“Interested Person”).  To the knowledge of
Seller, no Interested Person (i) has any material direct or indirect interest in
any entity that does business with Seller or (ii) has any direct or indirect
interest in any property, asset or right that is used by Seller in the conduct
of the Business.  No Interested Person has any contractual relationship
(including that of creditor or debtor) with Seller relating to the Business
other than such relationships as result solely from being an officer, director
or stockholder of Seller.

 

3.23                        Business Products; Defects; Liabilities.

 

(a)         All of the Business Products are set forth in Section 3.23 of the
Business Disclosure Schedule.

 

(b)         Each of the Business Products, including the active pharmaceutical
ingredients included therein, was in material conformity with the specifications
therefor, all

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

38

--------------------------------------------------------------------------------


 

applicable contractual commitments and all applicable express and implied
warranties at the time of such manufacture, sale or delivery.  No Business
Product is subject to any guaranty, warranty or other indemnity beyond the
applicable standard terms and conditions of sale or beyond that implied or
imposed by applicable Law.

 

(c)          Seller has not received notice of any claim since January 1, 2008
(or earlier and which remains outstanding at the date of this Agreement) for
personal injuries (excluding such adverse events routinely reported to
regulatory authorities which are not expected to result in claims against Seller
or any of its affiliates for compensation) that were caused, or alleged to have
been caused, by a Business Product developed, manufactured, marketed,
distributed, sold or otherwise provided by, or on behalf of, Seller or any of
its affiliates.  All inventories of commercially saleable finished goods are
safe for their intended uses.  Seller has not received within the past four
(4) years any notification, written or oral, that remains unresolved, from any
Governmental Entity indicating that any Business Product is misbranded or
adulterated in violation of any Law.

 

3.24                        Regulatory Matters.

 

(a)         Except as otherwise set forth in Section 3.19 above, all current
material Regulatory Filings are set forth on Section 3.24 of the Business
Disclosure Schedule.  Seller is the sole and exclusive owner of all Regulatory
Filings and Product Registration Data.  The Product Registration Data
constitutes all data included in the Regulatory Filings.  Except as otherwise
set forth in Section 3.19 above, each Regulatory Filing has been validly issued
or acknowledged by the appropriate Governmental Entity and is in full force and
effect.

 

(b)         Seller has completed and filed all material notices, supplemental
applications, annual and other reports, including adverse event reports,
required by any applicable Health Authority to maintain the Regulatory Filings
or otherwise required by Law with respect to the Business Products.  Seller has
made available to Buyer true and complete copies of all Regulatory Filings and
all annual and other reports submitted to Health Authorities with respect to the
Business Products.  Seller is in compliance in all material respects with all
Regulatory Filings and Law applicable to the Business Products, including all
post-approval monitoring, reporting and other obligations.

 

(c)          Seller has made available to Buyer copies of all material
(i) reports of inspectors or officials from any Governmental Entity of any event
or condition requiring attention or correction or that is objectionable or
otherwise contrary to applicable Law, (ii) establishment inspection reports and
(iii) warning letters, in each case received by Seller from any Governmental
Entity relating to the Business Products or arising out of the conduct of the
Business.

 

(d)         Seller has not received any notice of proceedings from a
Governmental Entity regarding any (i) obligation on the part of Seller to
undertake, or to bear all or any portion of the

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

39

--------------------------------------------------------------------------------


 

costs of, any product recall of any nature with respect to the Business
Products, (ii) loss of or refusal to renew the Regulatory Filings, (iii) renewal
of the Regulatory Filings on terms less advantageous to Seller than the terms of
those Regulatory Filings currently in force or (iv) action to enjoin production
of any Business Product.  Within the past four (4) years, no Business Product
has been recalled, suspended, discontinued or withdrawn from the market, and no
Business Product is currently involved in any ongoing, threatened or potential
recall, discontinuance, withdrawal from market, or suspension.  There are no
pending or, to the knowledge of Seller, threatened actions, suits, proceedings,
hearings, investigations, charges, claims, demands, notices or complaints by any
Health Authority with respect to the Business Products.

 

(e)          Since January 1, 2008, neither Seller nor, to the knowledge of
Seller, any third party manufacturer of the Business Products, has received
written notice of, and the Business Products have not been subject to, any
adverse inspection, finding of deficiency, finding of non-compliance, completed
or voluntary recall, field notification, seizure, investigation, penalty for
corrective or remedial action or other compliance or enforcement action, in each
case relating to the Business Products or the facilities in which such Business
Products are developed, manufactured, packaged, collected, handled or stored, by
any applicable Health Authority.

 

(f)           Seller has not been disqualified, debarred or voluntarily excluded
by the FDA or any other Governmental Entity for any purpose, or charged with or
convicted under any Law for conduct relating to the development or approval, or
otherwise relating to the regulation, of any drug product under any relevant
Law.  To Seller’s knowledge, neither Seller nor any officer or employee of
Seller nor any agent thereof, has made any false or fraudulent statements on or
in, or material or fraudulent omissions from, any applications, approvals,
reports and other submissions or communications to any applicable Health
Authority or other Governmental Entity or in or from any other records and
documentation prepared or maintained to comply with the requirements of any
applicable Health Authority relating to the Business Products.  Since January 1,
2007, all filings with and submissions to any Health Authority made by Seller
with respect to the Business Products were true, accurate and complete in all
material respects as of the date made, and to the extent required to be updated,
as so updated, remain true, accurate and complete in all material respects.

 

(g)          To Seller’s knowledge, no event has occurred or circumstance exists
that (with or without notice or lapse of time) is reasonably likely to give rise
to any obligation on the part of Seller to undertake, or to bear all or any
portion of the cost of, any product recall of any nature related to the Business
Products.  To the knowledge of Seller, there have been no material adverse
effects from the use of the Business Products that are not disclosed in the
package inserts, adverse experience reports or periodic safety update reports
for the Business Products.

 

(h)         Seller has made all necessary material filings and received all
necessary material approvals and consents for the conduct of any ongoing
clinical trials for the Business Products from the necessary Governmental
Entities, and, to the knowledge of Seller, there are no

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

40

--------------------------------------------------------------------------------


 

actions threatened or pending by such Governmental Entities to suspend or
terminate such clinical trials.  Seller has not received any written notice,
charge, subpoena or other request for information, which has not been complied
with or withdrawn, by a Governmental Entity asserting any material breach of the
conditions for approval of any such clinical trials.  Seller has conducted all
clinical trials for the Business Products pursuant to valid protocols.  The
clinical development and the manufacture of the Business Products were performed
in all material respects in accordance with all applicable good clinical
practices and current good manufacturing practices for pharmaceutical products.

 

(i)             Since January 1, 2007, Seller has complied in all material
respects with all applicable regulatory requirements concerning the marketing,
promotion, pricing and distribution of the Business Products and related
reporting to applicable Governmental Entities.  Seller has not committed any
act, failed to take any act, made any statement or failed to make any statement
that would materially violate the laws and regulations enforced by any Health
Authority or any other Governmental Entity regarding (i) the promotion, sale or
distribution of the Business Products (including the promotion of a product for
other than the use for which such product is approved by the FDA or any other
Health Authority), or (ii) payments or other remuneration including prohibitions
against kickbacks and the offering or giving of anything of value to foreign
government officials.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer represents and warrants to Seller as of the date hereof, as follows:

 

4.1                               Organization and Corporate Power.  Buyer is a
corporation duly organized, validly existing and in good standing under the laws
of Sweden and has qualified to conduct business in the State of New Jersey. 
Buyer has all requisite corporate power and authority to carry on the businesses
in which it is engaged and to own and use the properties owned and used by it.

 

4.2                               Authorization of Transaction.  Buyer has all
requisite power and authority to execute and deliver this Agreement and the
Ancillary Agreements to which it is a party and to perform its obligations
hereunder and thereunder.  The execution and delivery by Buyer of this Agreement
and the Ancillary Agreements to which it is a party and the consummation by
Buyer of the transactions contemplated hereby and thereby have been duly and
validly authorized by all necessary corporate action on the part of Buyer.  This
Agreement has been duly and validly executed and delivered by Buyer and,
assuming due authorization, execution and delivery by Seller, constitutes, and
when executed at the Closing, each Ancillary Agreement to which Buyer is a party
will constitute, valid and binding obligations of Buyer, enforceable against
Buyer in accordance with their terms, subject to bankruptcy, insolvency and
similar laws affecting the rights of creditors generally and subject to rules of
Law governing specific performance, injunctive relief and other equitable
remedies.

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

41

--------------------------------------------------------------------------------

 

4.3                               Noncontravention.  Neither the execution and
delivery by Buyer of this Agreement or the Ancillary Agreements to which it is a
party, nor the consummation by Buyer of the transactions contemplated hereby or
thereby, will (a) conflict with or violate any provision of the charter or
bylaws (or corresponding governing documents) of Buyer, (b) require on the part
of Buyer any filing with, or permit, authorization, consent or approval of, any
Governmental Entity, (c) conflict with, result in breach of, constitute (with or
without due notice or lapse of time or both) a default under, result in the
acceleration of obligations under, create in any party any right to terminate,
modify or cancel, or require any notice, consent or waiver under, any contract
or instrument to which Buyer is a party or by which it is bound or to which any
of its assets are subject, or (d) violate any order, writ, injunction, decree,
statute, rule or regulation applicable to Buyer or any of its properties or
assets, except in the case of clauses (b), (c) or (d), any filing, permit,
authorization, consent or approval of, or conflict, breach, default,
acceleration, right or violation that would not reasonably be excepted to have a
Buyer Material Adverse Effect.  A “Buyer Material Adverse Effect” means any
material adverse change, event or circumstance with respect to, or any material
adverse effect on, the ability of Buyer to consummate the transactions
contemplated by this Agreement.

 

4.4                               Brokers’ Fees.  No broker, investment banker,
financial advisor or other Person is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Buyer.

 

4.5                               Legal Proceedings.  There are no Legal
Proceedings of any nature that are pending or, to the knowledge of Buyer,
threatened against or relating to Buyer that would be reasonably expected to
have a Buyer Material Adverse Effect.

 

4.6                               Investigation by Buyer.  Buyer has conducted
its own independent review and analysis of the business, operations, assets,
liabilities, results of operations, financial conditions, software, technology
and prospects of the Business and acknowledges that Buyer has been provided
access to the personnel, properties, premises and records of the Business for
such purpose.

 

4.7                               Financing.  Buyer has (i) and will have at
Closing, sufficient funds available to pay the Purchase Price, the Milestone
Payment and any expenses incurred by Buyer in connection with the transactions
contemplated by this Agreement, (ii) and will have at Closing, the resources and
capabilities (financial or otherwise) to perform its obligations hereunder and
under the Ancillary Agreements to which it is a party, and (iii) not incurred
and does not reasonably expect to incur any obligation, commitment, restriction
or liability of any kind, absolute or contingent, which would impair or
adversely affect such resources and capabilities.

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

42

--------------------------------------------------------------------------------


 

ARTICLE V
COVENANTS

 

5.1                               Closing Efforts.  Each of the Parties shall
use its commercially reasonable efforts to take all actions and to do all things
necessary, proper or advisable to consummate the transactions contemplated by
this Agreement and the Ancillary Agreements.

 

5.2                               Regulatory Matters.  Each of the Parties shall
use commercially reasonable efforts to obtain all authorizations, consents,
orders and approvals of all Governmental Entities that may be or become
necessary for the consummation of the transactions contemplated by this
Agreement and shall cooperate fully with each other in promptly seeking to
obtain all such authorizations, consents, orders and approvals, including in
connection with the preparation and delivery of the documents required by 21 CFR
312.72 to be filed with the FDA to transfer the NDAs relating to the Business
Products.

 

5.3                               Operation of Business.  Except as contemplated
by this Agreement or as set forth in the Business Disclosure Schedule, during
the period from the date of this Agreement to the Closing, Seller shall
(x) conduct the operations of the Business in the Ordinary Course of Business
and (y) use reasonable best efforts to maintain and preserve intact the Business
and to maintain satisfactory relationships with suppliers, customers,
distributors, Business Employees and other Persons having material business
relationships with the Business.  Without limiting the generality of the
foregoing, except as set forth on Schedule 5.3 or as otherwise required or
contemplated by this Agreement, prior to the Closing, Seller shall not, without
the written consent of Buyer (such written consent not to be unreasonably
withheld, delayed or conditioned):

 

(a)         adopt or amend any employee plan, benefit plan or employment or
severance agreement for the benefit of employees of Seller whose duties
primarily relate to the Business and are performed at the Premises (together
with the employees of Seller listed on Schedule 5.3(a), the “Business
Employees”), materially increase the compensation or fringe benefits of, or
materially modify the employment terms of any Business Employee, or pay any
benefit not required by the terms in effect on the date hereof of any existing
Business Plan; provided, however, that Seller may (i) increase the compensation
of or benefits available to any Business Employee in connection with periodic
reviews conducted in the Ordinary Course of Business, (ii) take any action
required by Law, and (iii) increase the compensation or benefits available to
any employee under a Seller employee benefit plan (to the extent such increase
does not result in any material liability to Buyer);

 

(b)         sell, lease, license or dispose of any assets used in the Business
having an aggregate value exceeding $100,000, other than in the Ordinary Course
of Business;

 

(c)          acquire any assets to be used in the Business, outside the Ordinary
Course of Business having an aggregate value exceeding $100,000;

 

(d)         license any Business-Owned Intellectual Property to any third party
except in the Ordinary Course of Business;

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

43

--------------------------------------------------------------------------------


 

(e)          incur or assume any liabilities or obligations that would
constitute an Assumed Liability, except in the Ordinary Course of Business;

 

(f)           mortgage or pledge or subject any assets material to the Business
to an Encumbrance (or otherwise create any exceptions or Encumbrances to title),
other than in the Ordinary Course of Business;

 

(g)          change in any material respect the accounting methods, principles
or practices of the Business, except insofar as may be required by a change in
GAAP;

 

(h)         terminate (except pursuant to its terms), or materially modify or
amend any Material Business Contract, except in the Ordinary Course of Business;

 

(i)             enter into any Material Business Contract, except (i) renewals
of contracts on substantially similar terms and conditions, or (ii) any contract
relating exclusively to Excluded Assets or Excluded Liabilities;

 

(j)            cancel or compromise any material debt or claim or waive or
release any material rights or claims of the Business, other than debts, claims
or rights that are not Business Assets;

 

(k)         to the extent it may adversely affect Seller’s ownership of the
Business Assets, make any election or change concerning Taxes or Tax Returns,
change any annual accounting period, adopt or change any accounting method with
respect to Taxes, file any amended material Tax Return, enter into any closing
agreement with respect to Taxes, settle any Tax claim or assessment, surrender
any right to claim a refund of Taxes or obtain or enter into any Tax ruling,
agreement, contract, understanding, arrangement;

 

(l)             take any affirmative action that results in the occurrence of an
event described in Section 3.7, or fail to take any reasonable action within
Seller’s control that would avoid the occurrence of an event described in
Section 3.7; or

 

(m)     agree to take any of the foregoing actions.

 

Without the prior written consent of Buyer, Seller shall not (i) take or agree
or commit to take any action that would make any representation and warranty
made by Seller under this Agreement on the date of its execution and delivery
inaccurate in any material respect at, or as of any time prior to, the Closing
Date, or (ii) omit or agree or commit to omit to take any action necessary to
prevent any such representation or warranty from being inaccurate in any
material respect at any such time.

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

44

--------------------------------------------------------------------------------


 

5.4                               Access to Information.

 

(a)         During the period commencing with the execution and delivery of this
Agreement until the earlier to occur of the termination of this Agreement
pursuant to its terms and the Closing, (x) Seller shall afford Buyer and its
officers, authorized employees, accountants, counsel and other authorized
representatives reasonable access during normal business hours to the
properties, books, records and personnel of the Business, as Buyer may
reasonably request (subject to any limitations that are reasonably required to
preserve any applicable attorney-client privilege or third-party confidentiality
obligation), (y) without the prior written consent of Seller, Buyer shall not
contact any Business Employee or any suppliers to or customer of the Business in
connection with or pertaining to any subject matter of this Agreement.  No
investigation by or on behalf of Buyer pursuant to this Section 5.4(a) or
otherwise shall affect, augment or mitigate any representations or warranties of
the Parties or the rights and obligations of the Parties hereunder.

 

(b)         After the Closing Date, Seller and Buyer shall provide to each other
and to their respective officers, authorized employees, accountants, counsel and
other authorized representatives, upon reasonable request (subject to any
limitations that are reasonably required to preserve any applicable
attorney-client privilege or third-party confidentiality obligation), reasonable
access for inspection and copying of all the Business Records and Permits and
any other information existing as of the Closing Date and primarily relating to
the Business, the Business Assets or the Transferred Employees (subject to
applicable privacy laws), and shall make their respective personnel reasonably
available for interviews, depositions and testimony in any legal matter
concerning transactions contemplated by this Agreement, and as otherwise may be
necessary or desirable to enable the Party requesting such assistance to:
(i) comply with any reporting, filing or other requirements imposed by any
Governmental Entity, including filing any Tax Returns and responding to Tax
audits or Tax authority disputes with respect to the Business, the Business
Assets and the Transferred Employees; (ii) assert or defend any claims or
allegations in any litigation or arbitration or in any administrative or legal
proceeding other than claims or allegations that one Party to this Agreement has
asserted against the other; or (iii) subject to clause (ii) above, perform its
obligations under this Agreement.  The Party requesting such information or
assistance shall reimburse the other party for all reasonable and necessary
out-of-pocket costs and expenses incurred by such party in providing such
information and in rendering such assistance.  The access to files, books and
records contemplated by this Section 5.4 shall be during normal business hours
and upon reasonable prior notice and shall be subject to such reasonable
limitations as the Party having custody or control thereof may impose to
preserve the confidentiality of information contained therein.

 

(c)          Buyer shall preserve copies of all Business Records and Permits in
accordance with its document retention policies, as in effect from time to time.

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

45

--------------------------------------------------------------------------------


 

5.5                               Tax Matters.

 

(a)         Seller Tax Returns.  Subject to Section 5.5(b) below, Seller will
prepare and file all Tax Returns of Seller (including Tax Returns required to be
filed after Closing Date) to the extent such Tax Returns include or relate to
the operations of the Business or the use or ownership of the Business Assets
attributable to Pre-Closing Periods (the “Seller Tax Returns”).  The Seller Tax
Returns shall be true, complete and correct in all material respects and
prepared in accordance with applicable Law.  Seller will make all payments for
Taxes required with respect to the Seller Tax Returns.

 

(b)         Buyer Tax Returns.  Buyer will be responsible for the preparation
and filing of all Tax Returns it is required to file with respect to Buyer’s
ownership or use of the Business Assets or its operation of the Business
attributable to Post-Closing Periods (the “Buyer Tax Returns”).  The Buyer Tax
Returns shall be true, complete and correct in all material respects and
prepared in accordance with applicable Law.  Buyer will make all payments for
Taxes required with respect to the Buyer Tax Returns.

 

(c)          Property Taxes.  In the case of any real or personal property Taxes
(or other similar taxes) attributable to the Business Assets for which the
corresponding Tax Returns cover both a Pre-Closing Period and a Post-Closing
Period, Buyer shall prepare such Tax Returns and make all payments required with
respect to any such Tax Return; provided, however, that Seller will reimburse
Buyer concurrently therewith to the extent that any payment made by Buyer
relates to a Pre-Closing Period, prorated on a per diem basis.

 

(d)         Wage Withholding.  Seller and Buyer shall utilize the standard
procedure set forth in Revenue Procedure 2004-53 with respect to wage
withholding for Transferred Employees.

 

(e)          FIRPTA Certificate.  On or prior to the Closing Date, Seller will
furnish to Buyer a certificate of non-foreign status as described in Treasury
Regulations Section 1.1445-2(b)(2).

 

5.6                               Confidentiality.  The terms of the
Confidentiality Agreement dated September 26, 2006 between the Parties (the
“Confidentiality Agreement”) are hereby incorporated herein by reference and
shall continue in full force and effect until the Closing, at which time, except
as set forth below, such Confidentiality Agreement and the obligations of the
parties under this Section 5.6 shall terminate; provided, however, that after
the Closing (a) the Confidentiality Agreement shall terminate as to Buyer in
respect of that portion of the Proprietary Information (as defined in the
Confidentiality Agreement) relating to the Business and the Business Assets (the
ownership of which will have been transferred to Buyer), (b) such Proprietary
Information shall be deemed Buyer’s Proprietary Information, and Seller and its
affiliates shall be subject to all restrictions against use and disclosure of
such information contained in the Confidentiality Agreement as if it were the
receiving party and (c) without limiting the foregoing, the Confidentiality
Agreement shall continue to apply to the Excluded Assets, Excluded Liabilities
and the Transaction Materials.  The “Transaction Materials” means the terms and
conditions of

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

46

--------------------------------------------------------------------------------


 

this Agreement and the Ancillary Agreements.  If this Agreement is, for any
reason, terminated prior to the Closing, the Confidentiality Agreement shall
continue in full force and effect in all respects in accordance with its terms.

 

5.7                               Employees.

 

(a)         Offer Letters.  Within five (5) business days following the date of
this Agreement, Buyer shall provide Seller with the offers of employment to each
Business Employee set forth on Schedule 5.7(a), which offer shall be consistent
with the provisions set forth in Section 5.7(b)(i) below, shall expressly state
that they are contingent upon the Closing of this transaction, shall expressly
state that they do not become effective until after the Closing Date, and shall
be subject to Buyer’s standard hiring procedures in effect from time to time. 
Buyer shall give Seller a reasonable opportunity to comment on such offers and
consider Seller’s comments in good faith.  Buyer may then extend such offers of
employment to each Business Employee set forth on Schedule 5.7(a).  Effective as
of the Closing Date, Buyer will hire each Business Employee who accepts the
offer of employment extended to such individual by Buyer (each a “Transferred
Employee”); provided, however, that, unless otherwise set forth on Section 5.7,
such Transferred Employees shall remain employed “at will,” and Buyer may
terminate at any time after the Closing Date the employment of any Transferred
Employee who accepts such offer of employment.  Seller shall not take any action
that would impede, hinder, interfere or otherwise compete with Buyer’s effort to
hire any Transferred Employee.  Seller shall use its reasonable best efforts to
assist Buyer in Buyer’s hiring of the Transferred Employees.

 

(b)         Compensation and Benefits.

 

(i)                                     As of the Closing Date, Buyer shall
provide compensation and employee benefits to each Transferred Employee that are
comparable to those provided to similarly situated U.S.-based employees of Buyer
and/or its U.S. subsidiaries (“Substantially Equivalent Employment”).

 

(ii)                                  For a period of [***] ([***]) months
following the Closing Date, Buyer (i) shall provide, or cause to be provided,
Substantially Equivalent Employment to each of [***], [***] and [***] to the
extent such Person is a Transferred Employee, and (ii) shall not terminate any
such Person other than for Cause (as such term is defined in the Business
Plans).

 

(iii)                               Notwithstanding anything to the contrary set
forth herein, Seller shall make all payments with respect to Transferred
Employees under the Commission Plan, a copy of which has been provided to Buyer,
for the period beginning on January 1, 2010 and ending on the Closing Date,
which payments shall be made by Seller on the forty-fifth (45th) day following
the close of the fiscal quarter in which the Closing occurs.

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

47

--------------------------------------------------------------------------------


 

(c)          Service Credit.  For purposes of determining eligibility to
participate, vesting and entitlement to benefits where length of service is
relevant under any benefit plan or arrangement (other than a defined benefit
plan) of Buyer, Buyer shall provide that the Transferred Employees shall receive
service credit under Buyer’s benefit plans or arrangements equal to the service
credit given by Seller and its subsidiaries prior to the Closing.  Buyer shall
waive all limitations as to preexisting conditions exclusions and waiting
periods with respect to participation and coverage requirements applicable to
the Transferred Employees under any medical, dental and other health and welfare
plans that such employees may be eligible to participate in after the Closing
Date.  Buyer shall also provide Transferred Employees and their eligible
dependents with credit for any co-payments and deductibles paid under Seller’s
medical, dental and vision plans for the year in which the Closing occurs under
Buyer’s medical, dental and vision plans for the purposes of satisfying any
applicable co-payments and deductibles in the year in which the Closing occurs.

 

(d)         401(k) Plan.  Buyer shall ensure that a defined contribution plan
that it maintains shall accept rollover distributions under Section 402 of the
Code, including cash and outstanding loans, from or on behalf of any Transferred
Employee.

 

(e)          Workers’ Compensation.  Responsibility for workers’ compensation
claims relating to Transferred Employees arising out of conditions having a date
of injury (or, in the case of a claim relating to occupational illness or
disease, the last significant exposure) prior to the Closing Date and that are
outstanding as of the Closing, shall remain with the Seller and be deemed to be
an Excluded Liability.  Buyer shall have responsibility for workers’
compensation claims relating to Transferred Employees and arising out of
conditions having a date of injury (or, in the case of a claim relating to
occupational illness or disease, the last significant exposure) on or after the
Closing Date.

 

(f)           No Third Party Beneficiaries.  No provision of this Section 5.7
shall create any third party beneficiary or other rights in any Business
Employee or any other employee or former employee (including any beneficiary or
dependent thereof) of Seller in respect of continued employment (or resumed
employment) with Buyer, and no provision of this Section 5.7 shall create any
such rights in any such Persons in respect of any benefits that may be provided,
directly or indirectly, under any Business Plan or any plan or arrangement that
may be established by Buyer.  No provision of this Agreement shall constitute a
limitation on rights to amend, modify or terminate after the Closing Date any
such plans or arrangements of Buyer.  No provision of this Agreement shall cause
any employee to be a third party beneficiary of any rights herein.

 

5.8                               Use of Seller’s Name.  Buyer acknowledges that
Seller has the absolute and exclusive proprietary right to all names, marks,
trade names, trademarks and service marks incorporating VIVUS in any form (the
“Seller Trade Names”), and to all corporate symbols or logos incorporating
“VIVUS” in any form (the “Seller Logos”, and together with the Seller Trade
Names, the “Seller Marks”).  Buyer shall not use, and Buyer shall cause its
affiliates not

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

48

--------------------------------------------------------------------------------


 

to use, any Seller Marks or any confusingly similar marks in connection with the
sale or distribution of any products or services, and if a Business Asset bears
a Seller Mark, Buyer shall, prior to the use, sale or distribution of such
Business Asset, delete such Seller Mark and clearly and prominently indicate
that the Business Asset is no longer affiliated with Seller or any of its
affiliates.

 

(a)         Notwithstanding the foregoing, for a period of twelve (12) months
following the Closing, Seller hereby grants to Buyer and its affiliates a
temporary, paid up, non-exclusive, nontransferable license to use Seller Marks
affixed to products of the Business manufactured before the Closing or
manufactured by or on behalf of Buyer or its affiliates after the Closing and
meeting the same quality standards met by Seller prior to the Closing.  Buyer
hereby assigns, and agrees to assign, to Seller, any goodwill that accrues to
Buyer through such use of the Seller Marks.

 

(b)         Notwithstanding the foregoing, within three (3) months after the
Closing Date, Buyer shall remove all Seller Marks from all buildings, signs and
vehicles of the Business, and all electronic databases, web sites, schematics,
plans, manuals, drawings and other materials, printed or otherwise (except as
expressly provided in sub-section (c) below), machinery, tooling, Inventory and
the like.

 

(c)          Notwithstanding the foregoing (but subject to
sub-section (d) below), Buyer may use existing supplies of literature, product
instructions, packaging, invoices, letterhead, Promotional Materials, office
forms and business cards included with the Business Assets which refer to or
otherwise include Seller Marks, until such supplies are expended.

 

(d)         In no event shall Buyer or any of its affiliates use the Seller
Marks for any purpose after the twelve (12) month anniversary of the Closing
Date.

 

(e)          Buyer acknowledges and agrees that Seller is and shall remain the
owner of the Seller Marks and all goodwill attached thereto.  This Agreement
does not give Buyer the right to use the Seller Marks except as expressly
provided in this Agreement.  Buyer agrees not to attempt to register the Seller
Marks nor to register anywhere in the world a mark same as or similar to the
Seller Marks.  In no event shall Buyer or any affiliate of Buyer advertise or
hold itself out as Seller or an affiliate of Seller.

 

5.9                               Pre-Closing Sales.  Seller agrees that, during
the period beginning on September 1, 2010 and ending on the Closing Date, the
quantity of units of Business Products sold to domestic wholesalers during such
period shall not exceed the historical domestic average daily unit shipments
during the 90 day periods ending on the same day and month in 2008 and 2009 as
the Closing Date plus [***].  Seller further agrees that if the total units of
Business Products sold during such period exceeds the historical average daily
units of Business Products sold, multiplied by the number of shipping days,
multiplied by [***], then Seller shall reimburse Buyer with an amount equal to
the excess at a rate of [***] per Business Product unit.

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

49

--------------------------------------------------------------------------------


 

5.10                        Real Estate Closing Costs.  Except as otherwise
provided in Section 2.14, Buyer shall pay all other closing costs associated
with the sale, transfer and conveyance of the Owned Real Property to Buyer
hereunder, including all escrow fees, costs of title insurance and endorsements,
surveys undertaken by Buyer, document recording costs, and any other incidental
fees or charges.

 

5.11                        Notice of Certain Events.  Seller shall give prompt
notice to Buyer of:  (a) the occurrence or non-occurrence of any event, the
occurrence or non-occurrence of which could reasonably be expected to cause any
representation or warranty of Seller set forth in this Agreement to be untrue or
inaccurate at the Closing or any time prior to the Closing; and (b) any failure
of Seller to comply with or satisfy any covenant or agreement to be complied
with by it under this Agreement at the Closing or at any time prior to the
Closing; provided, however, that any disclosure by Seller pursuant to this
Section 5.11 shall not: (i) affect or be deemed to modify in any respect any of
the representations or warranties of Seller set forth in this Agreement (or in
any certificate, instrument or other document delivered by Seller (or any
officer thereof) to Buyer in connection with the Transactions), or the
conditions to the obligations of the Parties to consummate the transactions
contemplated by this Agreement in accordance with the terms and conditions
hereof; (ii) be deemed to amend or supplement the Business Disclosure Schedule,
or prevent or cure any misrepresentations, breach of warranty or breach of
covenant by Seller; or (iii) otherwise limit or affect any remedies available to
Buyer as a result of or arising out of such disclosure, including Buyer’s right
to indemnification under this Agreement.

 

5.12                        Exclusive License of Certain Assets.  Subject to the
terms and conditions of this Agreement, Seller hereby grants to Buyer, on
Seller’s behalf and on behalf of each of its affiliates, (a) an exclusive,
worldwide, perpetual, irrevocable, fully paid up, royalty-free license, to use
all Business Know-How that is Controlled by Seller on the Closing Date (other
than Business Know-How included in the Business Assets) to develop, manufacture
or sell the Business Products; (b) an exclusive, worldwide, perpetual,
irrevocable, fully paid up, royalty-free license, to use all Business
Intellectual Property that is Controlled by Seller on the Closing Date (other
than Intellectual Property included in the Business Assets) to develop,
manufacture or sell the Business Products; and (c) an exclusive, worldwide,
perpetual, irrevocable, fully paid up, royalty-free license to use all the
Licensed Books and Records Controlled by Seller on the Closing Date to develop,
manufacture or sell the Business Products.  The foregoing licenses include the
right to grant sublicenses.  Seller agrees to make copies available to Buyer of
any material subject to the foregoing licenses promptly upon request.

 

5.13                        Non-Competition.

 

(a)         From and after the Closing Date until the third (3rd) anniversary
thereof, none of Seller or any of its affiliates shall, directly or indirectly
through any third party, (a) conduct any preclinical or clinical development
with regard to, or make, have made, sell, offer to sell, import, license,
market, promote or commercialize, any Competing Product in any jurisdiction or

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

50

--------------------------------------------------------------------------------


 

(b) engage in, or have any majority equity ownership in, or participate in the
financing, operation or management of, any Person that engages in, the direct or
indirect development, manufacture, licensing, promotion or commercialization of
any Competing Product.

 

(b)         This Section 5.13 is reasonable and necessary to protect and
preserve Buyer’s legitimate business interests and the value of the Business and
the Business Assets, and to prevent any unfair advantage conferred on Seller and
its successors.  To the extent it may effectively do so under applicable Law,
Seller hereby waives on its own behalf and on behalf of its successors, any
provision of Law which renders any provision of this Section 5.13 invalid, void
or unenforceable in any respect.

 

5.14                        No Solicitation.  Seller shall immediately cease any
and all existing activities, discussions or negotiations with any parties
conducted heretofore with respect to any transaction or series of related
transactions involving any purchase or acquisition by any one or more third
parties, or any sale, lease, exchange, transfer, license or disposition by
Seller or any of its subsidiaries of, any of the Business Assets, other than in
the Ordinary Course of Business.  During the period from the date hereof and
continuing until the earlier to occur of the termination of this Agreement
pursuant to Article VIII or the Closing, Seller shall not and shall use its
commercially reasonable efforts to cause each of its current directors, current
executive officers and other employees, affiliates, representatives and other
agents (including its financial, legal and accounting advisors) not to, directly
or indirectly:  (i) solicit, initiate, encourage or induce any inquiry with
respect to any such transaction; (ii) furnish to any Person any nonpublic
information or take any other action to facilitate any inquiries that could
reasonably be expected to lead to any such transaction; (iii) participate or
engage in discussions or negotiations with any Person with respect to any such
transaction; (iv) approve, endorse or recommend any such transaction; or
(v) enter into any letter of intent or similar document or any contract relating
to any such transaction.

 

5.15                        Government Pricing Reporting.  From and after the
Closing Date, Buyer will (a) calculate and/or collect government pricing data
relating to the Business Products as required by the reporting requirements of
applicable U.S. Governmental Entities, including under applicable rules and
regulations relating to the Medicaid Drug Rebate Program (42 U.S.C. § 1396r-8
and implementing regulations) and the Medicare program (42 U.S.C. § 1395w-3a and
implementing regulations), and (b) timely certify and report such data to the
applicable U.S. Governmental Entities, including the Center for Medicare and
Medicaid Services of the U.S. Department of Health and Human Services.  Should
such U.S. Governmental Entities require the inclusion of pricing data from sales
of Business Products by Seller with respect to a period ending on or prior to
Closing, Seller will promptly provide Buyer with such data, together with all
reasonable support and a certification of accuracy in form and substance
reasonably satisfactory to Buyer, and Buyer will continue to provide such
reports for as long as required by applicable Law.  For the avoidance of doubt,
nothing contained herein shall require Buyer to calculate, collect, certify or
report any information related to any products bearing Seller’s National Drug
Code or labeler code other than the Business Products.

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

51

--------------------------------------------------------------------------------

 

ARTICLE VI
CONDITIONS TO CONSUMMATION OF TRANSACTION

 

6.1                               Conditions to Buyer’s and Seller’s
Obligations.  The respective obligations of Buyer and Seller to consummate the
transactions contemplated by this Agreement are subject to the satisfaction of
the following condition:  No Governmental Entity shall have enacted, issued,
promulgated, enforced or entered any law, rule, regulation, judgment, decree,
order or award which is then in effect and has the effect of making the
transactions contemplated by this Agreement illegal or otherwise prohibiting
consummation of the transactions contemplated by this Agreement.

 

6.2                               Conditions to Obligations of Buyer.  The
obligation of Buyer to consummate the transactions contemplated by this
Agreement is subject to the satisfaction (or waiver by Buyer) of the following
additional conditions:

 

(a)         The representations and warranties of Seller set forth in
Article III shall have been true and correct on the date hereof and shall be
true and correct at and as of the Closing as if made as of the Closing, except
(i) for changes contemplated or permitted by this Agreement, (ii) those
representations and warranties that address matters only as of a particular date
(which shall be true and correct as of such date, subject to clause (iii)) and
(iii) where the failure of the representations and warranties to be true and
correct would not reasonably be expected to have a Material Adverse Effect on
the Business.

 

(b)         Seller shall have performed or complied with in all material
respects its agreements and covenants required to be performed or complied with
under this Agreement as of or prior to the Closing.

 

(c)          Seller shall have delivered to Buyer a certificate executed by an
authorized officer of Seller (the “Seller Certificate”) to the effect that each
of the conditions specified in clauses (a) and (b) of this Section 6.2 is
satisfied in all respects.

 

(d)         No Law shall restrain, prohibit or otherwise interfere with the
effective ownership, operation or enjoyment by Buyer of all or any material
portion of the Business Assets.

 

(e)          Seller shall have delivered to Buyer a duly executed opinion of
Seller’s Delaware counsel, Morris, Nichols, Arsht & Tunnell LLP stating that
stockholder approval of Seller to consummate the transactions contemplated
herein is not required.

 

(f)           Seller shall have obtained the Required Consents, and shall have
delivered the Seller Closing Deliverables in accordance with Section 2.7.

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

52

--------------------------------------------------------------------------------


 

6.3                               Conditions to Obligations of Seller.  The
obligation of Seller to consummate the transactions contemplated by this
Agreement is subject to the satisfaction (or waiver by Seller) of the following
additional conditions:

 

(a)         The representations and warranties of Buyer set forth in Article IV
shall have been true and correct on the date hereof and shall be true and
correct at and as of the Closing as if made as of the Closing, except (i) those
representations and warranties that address matters only as of a particular date
(which shall be true and correct as of such date, subject to clause (ii)), and
(ii) where the failure of the representations and warranties to be true and
correct would not reasonably be expected to have a Buyer Material Adverse
Effect.

 

(b)         Buyer shall have performed or complied with in all material respects
its agreements and covenants required to be performed or complied with under
this Agreement as of or prior to the Closing.

 

(c)          Buyer shall have delivered to Seller a certificate executed by a
duly authorized officer of Buyer (the “Buyer Certificate”) to the effect that
each of the conditions specified in clauses (a) and (b) of this Section 6.3 is
satisfied in all respects.

 

(d)         Buyer shall have delivered the Buyer Closing Deliverables in
accordance with Section 2.8.

 

(e)          Seller shall have obtained the NJDEP Required Consent; provided,
however, that the condition set forth in this Section 6.3(e) shall be effective
only if Seller has used its commercially reasonable efforts to obtain the NJDEP
Required Consent as soon as reasonably practicable after the date of this
Agreement.

 

ARTICLE VII
SURVIVAL AND INDEMNIFICATION

 

7.1                               Survival.  Each covenant or agreement in this
Agreement shall survive the Closing without limitation as to time until fully
performed in accordance with its terms.  The representations and warranties of
Buyer and Seller contained in this Agreement shall survive the Closing solely
for purposes of this Article VII and such representations and warranties shall
terminate at the close of business on the date that is eighteen (18) months
after the Closing Date, except (a) with respect to any misrepresentation or
breach of warranty under Sections 3.1 (Organization, Qualification and Power),
3.2 (Authorization of Transaction), 3.5 (Title to Assets), 3.14 (Taxes) and 3.16
(Environmental Matters), which shall survive until the expiration of the statute
of limitations applicable to the matters set forth therein (giving effect to any
waiver or extension thereof), and (b) with respect to any misrepresentation or
breach of warranty under Section 3.11(b), (c), (d), (f), (g) and (h) and the
first sentence of 3.11(a) (Intellectual Property), which shall survive for [***]
([***]) months after the Closing Date (the final date of such survival period,
the “End Date”).  The obligations to indemnify and hold harmless an

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

53

--------------------------------------------------------------------------------


 

Indemnified Party pursuant to Section 7.2(a)(i) and for the breach of any
covenants required to be performed by a Party prior to Closing shall terminate
on the End Date; provided that such obligations to indemnify and hold harmless
shall not terminate as to any Loss with respect to which the Indemnified Party
shall have delivered to the Indemnifying Party a Notice of Claim in accordance
with Section 7.4, or, in the event of a Third-Party Claim, given notice to the
Indemnifying Party of such Third-Party Claim in accordance with Section 7.5, in
each case on or prior to the End Date.  Any investigation or other examination
that may have been made or may be made at any time by or on behalf of the Party
to whom representations and warranties are made shall not limit, diminish or in
any way affect the representations and warranties in this Agreement, and the
Parties may rely on the representations and warranties in this Agreement
irrespective of any information obtained by them by any investigation,
examination or otherwise.

 

7.2                               Indemnification.

 

(a)         Seller and Buyer shall indemnify, defend and hold harmless the other
Party and its affiliates, and their respective officers, directors,
stockholders, employees, representatives and agents (each an “Indemnified
Party”), from and against any and all claims, actions, suits, proceedings,
liabilities, obligations, losses, and damages, amounts paid in settlement, costs
and expenses (including reasonable attorney’s fees, court costs and other
out-of-pocket expenses incurred in investigating, preparing or defending the
foregoing) incurred or paid (collectively, “Losses”) by any Indemnified Party to
the extent that the Losses arise by reason of, or result from (i) any breach of
any representation or warranty of the other Party contained in this Agreement or
(ii) the breach by the other Party of any covenant or agreement of such Party
contained in this Agreement (except in each case as a result of any changes
contemplated or permitted by this Agreement).

 

(b)         Seller further agrees to indemnify and hold harmless Buyer and any
Indemnified Party of Buyer from and against any Losses arising out of or
resulting from the Excluded Liabilities.

 

(c)          Buyer further agrees to indemnify and hold harmless Seller and any
Indemnified Party of Seller from and against any Losses arising out of or
resulting from the Assumed Liabilities.

 

(d)         For purposes of Section 7.2, “Seller” shall be deemed to include
each of the Seller Parties, to the extent Vivus Real Estate makes any
representations or has obligations in respect of any covenants or Excluded
Liabilities.

 

7.3                               Limitations.

 

(a)         The Indemnifying Party’s liability for all claims for indemnifiable
Losses made under Section 7.2(a)(i) (each a “Claim”) shall be subject to the
following limitations:  (x) the Indemnifying Party shall have no liability for
any individual Claim until the amount of

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

54

--------------------------------------------------------------------------------


 

the Loss finally determined to have been incurred or paid equals or exceeds
$50,000 (each, a “Qualified Loss”), and (y) the Indemnifying Party shall have no
liability for any Claims until the aggregate amount of the Qualified Losses
finally determined to have been incurred or paid shall exceed [***] ([***]) of
the Purchase Price, in which case the Indemnifying Party shall be liable for all
Qualified Losses, and (z) the Indemnifying Party’s aggregate liability for all
such Losses shall not exceed [***] ([***]) of the Purchase Price.  None of the
limitations set forth in this Section 7.3(a) shall apply in the case of any
Losses or other indemnification matter based upon, arising out of, or relating
to (i) intentional misrepresentations, fraud or criminal matters or (ii) any
misrepresentation or breach of warranty under Section 3.1 (Organization,
Qualification and Power), 3.2 (Authorization of Transaction), 3.5 (Title to
Assets) or 3.14 (Taxes) (collectively, the “Fundamental Representations”);
provided, however, that the Indemnifying Party’s aggregate liability for all
such Losses resulting from a breach of any of the Fundamental Representations
shall not exceed the Purchase Price, inclusive of any other amounts actually
paid out pursuant to this Article VII; provided, further, for the sake of
clarity, that to the extent Buyer is an Indemnified Party, Buyer may only obtain
recovery for a Loss from a Claim against either Seller or Vivus Real Estate, but
not both, as the Indemnifying Party.

 

(b)         Notwithstanding anything contained in this Agreement to the
contrary, the amount of the Indemnifying Party’s liability under this Agreement
shall be net of any insurance proceeds or other third party indemnity or
contribution amounts actually recovered by an Indemnified Party.

 

(c)          Notwithstanding anything contained in this Agreement to the
contrary, no Party shall be liable to the other Party for any indirect, special,
punitive, exemplary or consequential loss or damage (including any loss of
revenue or profit) arising out of this Agreement in excess of the Purchase
Price; provided, however, that the foregoing shall not be construed to preclude
recovery by the Indemnified Party in respect of Losses directly incurred from
Third Party Claims.

 

(d)         For purposes of this Section 7.2, “Seller” shall be deemed to
include each of the Seller Parties, to the extent Vivus Real Estate makes any
representations or has obligations in respect of any covenants or Excluded
Liabilities

 

7.4                               Procedures for Indemnification.

 

(a)         In the event an Indemnified Party shall have a Claim for Losses
under this Article VII, Buyer or Seller (on behalf of itself or its affiliates),
as the case may be, shall promptly send written notice of such Claim (the
“Notice of Claim”) to the Indemnifying Party.  Such notice must (i) state the
amount of Losses paid or reasonably believed to have been incurred by the
Indemnified Party, (ii) specify in reasonable detail the individual items of
Losses included in the amount stated and the nature of the misrepresentation,
breach of warranty or covenant to which such Loss is related (including specific
references to the applicable

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

55

--------------------------------------------------------------------------------


 

representation or covenant), and (iii) be executed by a duly authorized officer
of Buyer or Seller, as the case may be.

 

(b)         The Indemnifying Party may make a written objection (“Objection”) to
any Claim for indemnification delivered pursuant to Section 7.4(a).  The
Objection shall be delivered to the Indemnified Party within thirty (30) days
after delivery of the Notice of Claim.

 

(c)          In the event of a dispute that the Parties are able to resolve, the
Parties shall prepare and sign a memorandum setting forth such agreement, and
the Indemnifying Party shall pay to the Indemnified Party by wire transfer of
immediately available funds to an account designated by such Indemnified Party
the agreed-upon amount of the Loss (if any) within fifteen (15) days of the date
of such written memorandum.

 

(d)         If, within thirty (30) days of delivery of the notice of Objection
(as such period may be extended by mutual agreement between the Parties), the
Parties are unable to resolve a dispute over the Claim for indemnification to
which the Objection has been made, the dispute shall be resolved exclusively in
accordance with the dispute resolution provisions described in Section 7.8.

 

7.5                               Third Party Claims.

 

(a)         The Indemnified Party seeking indemnification under this Agreement
shall promptly (and in any event within ten (10) business days of becoming aware
of a Third-Party Claim) notify the Party against whom indemnification is sought
(the “Indemnifying Party”) of the assertion of any claim, or the commencement of
any action, suit or proceeding by any third party, in respect of which indemnity
may be sought by the Indemnified Party under this Article VII (a “Third-Party
Claim”) and shall give the Indemnifying Party such information with respect
thereto as the Indemnifying Party may reasonably request, but failure to give
timely notice shall not relieve the Indemnifying Party of any liability
hereunder (unless and to the extent that the Indemnifying Party has suffered
prejudice by such failure, and except as provided in Section 7.1).

 

(b)         The Indemnifying Party shall have the right, but not the obligation,
exercisable in its sole discretion by written notice to the Indemnified Party
within thirty (30) days of receipt of notice from the Indemnified Party of the
commencement of or assertion of any Third-Party Claim, to assume the defense and
control the settlement of such Third-Party Claim, subject to Section 7.5(c). 
The non-controlling Party shall have the right to participate in (but not
control), at its own expense, the defense and settlement of any Third-Party
Claim.  If the Indemnifying Party does not elect to undertake and conduct the
defense of a Third-Party Claim, the Indemnified Party shall undertake the
defense of such Third-Party Claim.  Notwithstanding the provisions of this
Section 7.5(b), if the Indemnified Party reasonably determines that there may be
a material conflict between the positions of the Indemnifying Party and the
Indemnified Party in conducting the defense of such Third-Party Claim or that
there may be legal defenses

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

56

--------------------------------------------------------------------------------


 

available to such Indemnified Party different from or in addition to those
available to the Indemnifying Party, then counsel for the Indemnified Party
shall be entitled to conduct the defense to the extent reasonably determined by
the Indemnified Party and such counsel to be necessary to protect the interests
of the Indemnified Party, at the reasonable expense of the Indemnifying Party.

 

(c)          In the event the Indemnifying Party has assumed the defense of any
Third-Party Claim, the Indemnifying Party shall not consent to a settlement of,
or the entry of any judgment arising from, any such Third-Party Claim without
the Indemnified Party’s prior written consent (which consent shall not be
unreasonably withheld, conditioned or delayed), unless such settlement or
judgment relates solely to monetary damages and provides for a complete release
of the Indemnified Party, in which case, no such consent shall be required.  The
Indemnified Party shall have the right to settle, or consent to the entry of any
judgment arising from, any Third-Party Claim for which the Indemnifying Party
has not assumed the defense.

 

(d)         Whether or not the Indemnifying Party elects to defend or prosecute
any Third-Party Claim, both Parties hereto shall cooperate in the defense or
prosecution thereof and shall furnish such records, information and testimony,
and attend such conferences, discovery proceedings, hearings, trials and
appeals, as may be reasonably requested in connection therewith or as provided
in Section 5.4.

 

7.6                               Exclusive Remedy.  Except as otherwise
expressly provided in the Agreement, the indemnification provided in this
Article VII shall be the sole and exclusive remedy after the Closing Date for
damages available to the Parties for breach of any of the terms, conditions,
representations, warranties or covenants contained herein or any right, claim or
action arising from the transactions contemplated by this Agreement.

 

7.7                               Asset Acquisition Statement.  To the extent
allowable by Law, amounts payable in respect of the Parties’ indemnification
obligations shall be treated as an adjustment to the Purchase Price.  Buyer and
Seller shall cooperate in the preparation of a supplemental Asset Acquisition
Statement as required by Section 2.10 and Treasury Reg. § 1.1060-1(e) as a
result of any adjustment to the Purchase Price pursuant to the preceding
sentence.

 

7.8                               Binding Arbitration.  Any Disputed Claim shall
be resolved exclusively and solely by binding arbitration pursuant to the
Commercial Arbitration Rules of the American Arbitration Association (the
“Rules”) and in accordance with the following: (a) there shall be one
arbitrator, who shall be mutually agreed upon by the Parties, but if the Parties
are unable to mutually agree upon an arbitrator, then such arbitrator shall be
appointed by the American Arbitration Association; (b) the arbitration shall
take place in New York, New York, and in no other place; (c) the arbitration
shall be conducted in accordance with the procedural laws of the U.S. Federal
Arbitration Act, to the extent not inconsistent with the Rules or this
Section 7.8; (d) subject to legal privileges, the arbitrator shall have the
power to permit discovery to the full extent allowable under the Federal
Rules of Civil Procedure; (e) at the arbitration hearing, each

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

57

--------------------------------------------------------------------------------


 

Party shall be permitted to make written and oral presentations to the
arbitrator, to present testimony and written evidence and to examine witnesses;
(f) the arbitrator shall have the power to grant temporary or permanent
injunctive relief and to order specific performance; (g) the arbitrator shall
have the power to order either Party to pay, or to allocate between the Parties,
the fees and expenses of the arbitrator and of the American Arbitration
Association; and (h) the arbitrator shall issue a written decision explaining
the bases for the final ruling, which decision, with respect to Section 2.1(b),
shall be based solely on representations, warranties and covenants explicitly
set forth herein and not on any implied warranties or covenants of any kind, and
such decision shall be final and binding on the Parties hereto, and not subject
to appeal, and enforceable in any court of competent jurisdiction.

 

ARTICLE VIII
TERMINATION

 

8.1                               Termination of Agreement.  Buyer or Seller may
terminate this Agreement prior to the Closing, as provided below:

 

(a)         Buyer and Seller may terminate this Agreement by mutual written
consent;

 

(b)         Buyer may terminate this Agreement by giving written notice to
Seller in the event Seller is in breach of any representation, warranty or
covenant contained in this Agreement, and such breach, individually or in
combination with any other such breach, (i) would cause the conditions set forth
in clauses (a) or (b) of Section 6.2 not to be satisfied and (ii) is not cured
to Buyer’s reasonable satisfaction upon the earlier of (x) thirty (30) days
following delivery by Buyer to Seller of written notice of such breach, or
(y) the Termination Date;

 

(c)          Seller may terminate this Agreement by giving written notice to
Buyer in the event Buyer is in breach of any representation, warranty or
covenant contained in this Agreement, and such breach, individually or in
combination with any other such breach, (i) would cause the conditions set forth
in clauses (a) or (b) of Section 6.3 not to be satisfied and (ii) is not cured
to Seller’s reasonable satisfaction upon the earlier of (x) thirty (30) days
following delivery by Seller to Buyer of written notice of such breach or
(y) the Termination Date;

 

(d)         Buyer or Seller may terminate this Agreement if the Closing shall
not have occurred by November 15, 2010 (the “Termination Date”); provided,
however, that the right to terminate this Agreement under this
Section 8.1(d) shall not be available to any Party whose breach of this
Agreement has been a principal cause of or resulted in the failure of the
Closing to occur on or before such date; and

 

(e)          Buyer or Seller may terminate this Agreement if a Governmental
Entity shall have issued an order, decree or ruling or taken any other action
(including the failure to

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

58

--------------------------------------------------------------------------------


 

have taken an action), and such order, decree or ruling would either have or be
reasonably expected to have a Material Adverse Effect on the Business or would
have the effect of permanently restraining, enjoining or otherwise prohibiting
the transactions contemplated by this Agreement, which order, decree, ruling or
other action is final and nonappealable.

 

8.2                               Effect of Termination.  Any termination of
this Agreement pursuant to Section 8.1 above shall be effective immediately upon
delivery of a valid written notice of the terminating Party to the other Party. 
If any Party terminates this Agreement pursuant to Section 8.1, all obligations
of the Parties hereunder shall terminate without any liability of any Party to
any other Party (except for obligations in this Section 8.2 and any liability of
any Party for willful breaches of this Agreement).  Notwithstanding the
foregoing, the provisions of Article IX and of the Confidentiality Agreement
shall survive the termination of this Agreement.  Nothing in this Section 8.2
shall relieve either Party from liability for breach of this Agreement prior to
the date of such termination, in which case the terminating Party shall retain
its rights against such other Party in respect of such other Party’s breach.

 

ARTICLE IX
MISCELLANEOUS

 

9.1                               Press Releases and Announcements.  No Party
shall issue any press release or public announcement relating to the subject
matter of this Agreement without the prior written approval of the other Party;
provided, however, that any Party may make any public disclosure it reasonably
believes is necessary under applicable Law, regulation or stock market rule (in
which case the disclosing Party shall use reasonable efforts to advise the other
Party and provide it with a copy of the proposed disclosure prior to making such
disclosure).

 

9.2                               No Third Party Beneficiaries.  This Agreement
shall not confer any rights or remedies upon any person other than the Parties
and their respective successors and permitted assigns, except as provided in
Section 7.2.

 

9.3                               Entire Agreement.  This Agreement (including
the documents referred to herein) constitutes the entire agreement among the
Parties and supersedes any prior understandings, agreements or representations
by or among the Parties, written or oral, with respect to the subject matter
hereof, other than the Confidentiality Agreement which shall remain in effect as
contemplated by Section 5.6.

 

9.4                               Succession and Assignment.  This Agreement
shall be binding upon and inure to the benefit of the Parties named herein and
their respective successors and permitted assigns.  No Party may assign either
this Agreement or any of its rights, interests or obligations hereunder without
the prior written approval of the other Party, and any attempt to make any such
assignment without such consent shall be null and void; provided, however, that
Buyer may assign this Agreement or any of its rights, interests or obligations,
in whole or in part, to one or

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

59

--------------------------------------------------------------------------------


 

more of its wholly-owned subsidiaries, but Buyer shall remain jointly and
severally liable with any such assignee(s) with respect to all obligations of
Buyer hereunder.

 

9.5                               Counterparts.  This Agreement may be executed
and delivered (including by facsimile or other electronic transmission) in
multiple counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.

 

9.6                               Headings.  The section headings contained in
this Agreement are inserted for convenience only and shall not affect in any way
the meaning or interpretation of this Agreement.

 

9.7                               Notices.  All notices, requests, demands,
claims, and other communications hereunder shall be in writing.  Any notice,
request, demand, claim or other communication hereunder shall be deemed duly
delivered (x) three (3) business days after it is sent by registered or
certified mail, return receipt requested, postage prepaid, (y) one (1) business
day after it is sent for next business day delivery via a reputable nationwide
overnight courier service or (y) on the date sent after transmission by
facsimile with written confirmation, in each case to the intended recipient as
set forth below:

 

If to Seller:

 

Copy to:

 

 

 

VIVUS, Inc.
1172 Castro Street
Mountain View, CA 94040
UNITED STATES
Attention:  Timothy E. Morris, CFO
Telecopy:  (650) 934-5389

 

Wilson Sonsini Goodrich & Rosati
Professional Corporation
12235 El Camino Real, Suite 200
San Diego, California 92130
UNITED STATES
Attention: Martin J. Waters
Telecopy:  (858) 350-2399

 

 

 

If to Buyer:

 

Copy to:

 

 

 

MEDA AB
Pipers väg 2A
SE-170 09
Solna
SWEDEN
Attention: Anders Lönner, CEO
Telecopy:  +46 8 630 1919

 

Wiggin and Dana LLP
400 Atlantic Street
Stamford, Connecticut 06901
UNITED STATES
Attention: James F. Farrington, Jr.
Telecopy: +1 203-363-7676

 

Any Party may give any notice, request, demand, claim or other communication
hereunder using any other means (including personal delivery, expedited courier,
messenger service, telex, ordinary mail or electronic mail), but no such notice,
request, demand, claim or other communication shall be deemed to have been duly
given unless and until it actually is

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

60

--------------------------------------------------------------------------------


 

received by the party for whom it is intended.  Any Party may change the address
to which notices, requests, demands, claims, and other communications hereunder
are to be delivered by giving the other Party notice in the manner herein set
forth.

 

9.8                               Governing Law.  This Agreement shall be
governed by and construed in accordance with the internal laws of the State of
New York without giving effect to any choice or conflict of law provision or
rule (whether of the State of New York or any other jurisdiction) that would
cause the application of laws of any jurisdictions other than those of the State
of New York (other than Sections 5-1401 and 5-1402 of the New York General
Obligations Law).

 

9.9                               Exclusive Jurisdiction.  With respect to any
matter based upon or arising out of this Agreement or the transactions
contemplated by this Agreement that seeks injunctive relief or specific
performance, each of the Parties (a) irrevocably consents to the jurisdiction
and venue of the state and federal courts located in the Southern District of
the State of New York, (b) agrees that process may be served upon them in any
manner authorized by the laws of the State of New York for such persons,
(c) waives the defense of an inconvenient forum and covenants not to assert or
plead any objection which they might otherwise have to such jurisdiction, venue
and such process, and (d) agrees that a final judgment in such legal proceeding
shall be final, binding and enforceable in any court of competent jurisdiction. 
Each Party agrees not to commence any legal proceedings subject to this
Section 9.9 except in such courts.

 

9.10                        Dispute Resolution.  Each Party irrevocably agrees
and acknowledges that, subject only to Section 9.9 above, any claim, dispute,
controversy or other matter based upon, arising out of or relating to this
Agreement, the Ancillary Agreements or the transactions contemplated hereby or
thereby, including (i) as to the existence, validity, enforceability or
interpretation of any such claim, (ii) the performance, breach, waiver or
termination of any provision in dispute, (iii) any such claim in tort, or
(iv) any such claim raising questions of law, in each case, whether arising
before or after termination of this Agreement (each a “Disputed Claim”), shall
be resolved, as between the Parties, exclusively and solely in accordance with
the dispute resolution provisions described in Section 7.8.

 

9.11                        Amendments and Waivers.  The Parties may mutually
amend any provision of this Agreement.  No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by all
of the Parties.  No waiver of any right or remedy hereunder shall be valid
unless the same shall be in writing and signed by the Party giving such waiver. 
No waiver by any Party with respect to any default, misrepresentation or breach
of warranty or covenant hereunder shall be deemed to extend to any prior or
subsequent default, misrepresentation or breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any prior or
subsequent such occurrence.  Any delay of exercise of any right under this
Agreement shall not constitute a waiver of such right.

 

9.12                        Severability.  Any term or provision of this
Agreement that is invalid or unenforceable in any situation in any jurisdiction
shall not affect the validity or enforceability of

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

61

--------------------------------------------------------------------------------

 

the remaining terms and provisions hereof or the validity or enforceability of
the offending term or provision in any other situation or in any other
jurisdiction.  The Parties shall use their commercially reasonable efforts to
replace such void or unenforceable provision of this Agreement with a valid and
enforceable provision that will achieve, to the greatest extent possible, the
economic, business and other purposes of such void or unenforceable provision.

 

9.13                        Construction.

 

(a)         The language used in this Agreement shall be deemed to be the
language chosen by the Parties to express their mutual intent, and no rule of
strict construction shall be applied against any Party.

 

(b)         Any reference to any federal, state, local or foreign statute or law
shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise.

 

(c)          When reference is made in this Agreement to an Article or a
Section, such reference shall be to an Article or Section of this Agreement,
unless otherwise indicated.

 

(d)         Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural, and vice
versa.

 

(e)          Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation”.

 

9.14                        WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THE
ACTIONS OF THE PARTIES IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND
ENFORCEMENT OF THIS AGREEMENT.

 

9.15                        Expenses.  Except as expressly provided in this
Agreement, the Parties shall bear their respective direct and indirect expenses
incurred in connection with the negotiation and preparation of this Agreement
and the consummation of the transactions contemplated hereby.

 

9.16                        Specific Performance.  The Parties agree that
irreparable damage would occur in the event any provision of this Agreement was
not performed in accordance with the terms thereof and that, prior to the
termination of this Agreement pursuant to its terms, the Parties shall be
entitled to specific performance of the terms hereof, in addition to any other
remedy at law or equity.

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

62

--------------------------------------------------------------------------------


 

[Signatures on Following Page]

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

63

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Asset Purchase Agreement as
of the date first above written.

 

 

VIVUS, INC.

 

 

 

By:

/s/ Timothy E. Morris

 

 

 

 

Title:

SVP, CFO

 

 

 

 

 

 

 

By:

Anders Larnholt

 

 

 

 

Title:

VP Corporate Development

 

 

 

 

 

VIVUS REAL ESTATE, LLC

 

 

 

By:

/s/ Timothy E. Morris

 

 

 

 

Title:

SVP, CFO of VIVUS, Inc., the sole member of VIVUS Real Estate, LLC

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of Transition Services Agreement

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Form of Bill of Sale, Assignment and Assumption Agreement

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

Exhibit C

 

Form of Warranty Deed

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

Exhibit D

 

Form of Legal Opinion

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------
